     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 1 of 82 Page ID #:1




 1    DAVID ZARMI
      California Bar No. 245636
 2    8950 W Olympic Blvd., Ste. 533
      Beverly Hills, CA 90211
 3    310-841-6455
      davidzarmi@gmail.com
 4
      Attorney for Defendants
 5

 6                                   UNITED STATES DISTRICT COURT
 7                                  CENTRAL DISTRICT OF CALIFORNIA
 8                                              WESTERN DIVISION
 9

      CARNEL ROGERS, by and through his Successor
                                                  ) Case No. 2:21-cv-3922
10
      in Interest, Carmela Rogers; and CARMELA
11    ROGERS, an individual,                      )
12                   Plaintiffs,                                   NOTICE OF REMOVAL OF CIVIL ACTION
                                                           )
13           vs.
                                                           )
14                                                                 [Re: Los Angeles County Superior Court Case
                                                           )
      LAWNDALE HEALTHCARE & WELLNESS
15
      CENTRE, LLC dba LAWNDALE                 No. 21STCV13152]
                                             )
16    HEALTHCARE & WELLNESS CENTRE;
      BRIUS, LLC; ENSEMBLE HEALTHCARE,
      LLC; GRANITE HILLS HEALTHCARE &        )
17
      WELLNESS CENTRE, LLC; PACIFIC
18    REHABILITATION & WELLNESS CENTRE,
      LP; PACIFIC WELLNESS GP, LLC; and DOES
19    1-50,

20
                     Defendants.

21

22           COME NOW, Defendants LAWNDALE HEALTHCARE & WELLNESS CENTRE, LLC dba

23    LAWNDALE HEALTHCARE & WELLNESS CENTRE; BRIUS, LLC; ENSEMBLE

24    HEALTHCARE, LLC; GRANITE HILLS HEALTHCARE & WELLNESS CENTRE, LLC; PACIFIC
25    REHABILITATION & WELLNESS CENTRE, LP; and PACIFIC WELLNESS GP, LLC (collectively,
26    “Defendants”), by and through their undersigned counsel, hereby remove this action from the Superior
27    Court of the State of California, County of Los Angeles, to the United States District Court for the
28




                                                               1

                                       Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 2 of 82 Page ID #:2




 1    Central District of California, Western Division, reserving all defenses and reserving all objections to
 2    venue based on 42 U.S.C. § 247d-6d(e)(1), pursuant to 28 U.S.C. §§ 1441 and 1446, on the following
 3    grounds:
 4
                                          I.      STATEMENT OF THE CASE
 5
             1.      This action was filed in the Superior Court of the County of Los Angeles, California as
 6
      Case No. 21STCV13152 on April 23, 2021. (Ex. A, Summons & Complaint.)
 7
             2.      Defendants were collectively served with the Summons and Complaint on April 9, 2021.
 8
      (Ex. A, Summons & Complaint.) Accordingly, this Notice of Removal is timely. See 28 U.S.C. §
 9
      1446(b); Fed. R. Civ. Proc. 6(a)(1).
10
             3.      The Complaint asserts causes of action for alleged elder abuse and neglect, wrongful
11
      death, resulting from alleged misconduct by a covered person in the administration of a covered
12
      countermeasure under the Public Readiness and Emergency Preparedness Act (“PREP Act”), 42
13
      U.S.C. §§ 247d-6d(d), 247d-6e. (See, e.g., Ex. A, Complaint at 2-4, 11-13, 16-21.)
14

15
             4.      More specifically, Plaintiffs claim that Defendants engaged in negligent, willful and/or

16    reckless conduct in the care rendered to Carnel Rogers (“the Decedent”) in relation to exposure,

17    diagnosis, and treatment of COVID-19 and in the distribution, administration, or use of medical

18    countermeasures, like COVID-19 testing and personal protective equipment (PPE), to prevent the spread

19    of COVID-19 within the skilled nursing facility (SNF) for the elderly known as Lawndale Healthcare
20    and Wellness Centre (“Lawndale”), where the Decedent resided. (See, e.g., Ex. A, Complaint at 2-4, 11-
21    13, 16-21.)
22           5.      The Complaint seeks damages including compensation for general damages, special
23
      damages, punitive damages, costs of suit, and attorney’s fees. (Ex. A, Complaint at 29.)
24
                                    II.        PROCEDURAL REQUIREMENTS
25
             6.      This notice is filed on behalf of Defendants in the above-styled case pursuant to 28
26
      U.S.C. § 1446(b)(2)(A).
27

28




                                                               2

                                          Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 3 of 82 Page ID #:3




 1            7.           Concurrent with the filing of this Notice or promptly thereafter, Defendants are serving
 2    this Notice of Removal on all other parties pursuant to § 1446(d).
 3            8.           Pursuant to § 1446(a), copies of pleadings and documents from the Superior Court for the
 4
      County of Orange served upon or provided to Defendants are attached as Exhibit A.
 5
                    III.      FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1441(a)
 6
              9.           This case is removable under 28 U.S.C.A. § 1441(a) on the basis of original jurisdiction
 7
      because Plaintiffs assert a claim arising under federal law withing the meaning of § 1331.
 8
              10.          On its face, the allegations contained in the Complaint reflect that a “covered person”
 9
      was involved in “recommended activity” relative to a “covered countermeasure” and therefore presents
10
      a federal question under the PREP Act, 42 U.S.C. §§ 247d-6d, 247d-6e.
11
              11.          As such, Congress provided an exclusive remedy for the substance of the allegations, and
12
      relief sought in the Complaint and Federal law expressly pre-empts state law for purposes of federal
13
      question jurisdiction. §§ 247d-6d, 247d-6e.
14

15
              12.          Federal courts have found “complete preemption” where a federal statute expressly

16    preempts state law and creates an exclusive federal remedy for preempted state claims. See, e.g., Fossen

17    v. Blue Cross & Blue Shield of Mon., Inc., 660 F.3d 1102, 1107 (9th Cir. 2011); In re WTC Disaster

18    Site, 414 F.3d 352, 380 (2d Cir. 2005); Spear Marketing, Inc. v. Bancorp South Bank, 791 F.3d 586 (5th

19    Cir. 2015); Nott v. Aetna U.S. Healthcare, Inc., 303 F.Supp.2d 565 (E.D. Pa. 2004).
20            13.          Here, as set forth below, Defendant asserts that Plaintiffs’ claims are completely
21    preempted by the PREP Act sections found at §§ 247d-6d and 247d-6e. See Bruesewitz v. Wyeth LLC,
22    562 U.S. 223, 253 (2011) (Sotomayor, J., dissenting) (where the majority found the National Childhood
23
      Vaccine Injury Act preempted state law, Justices Sotomayor & Ginsburg further analyzed that the PREP
24
      Act unequivocally demonstrated intent to completely preempt state law through its use of “categorical
25
      (e.g., ‘all’) and/or declarative language (e.g., ‘shall’)”).
26
              14.          Under § 247d-6d(a), a “covered person” is afforded broad immunity for all “claims for
27
      loss arising out of, relating to, or resulting from” the “administration” or "use" of a “covered
28




                                                                  3

                                             Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 4 of 82 Page ID #:4




 1    countermeasure” as those terms are defined by that section, provided the Secretary of the Department of
 2    Health and Human Services (HHS) issues a declaration to that effect.
 3           15.     For all claims barred by immunity under § 247d-6d that do not assert “willful
 4
      misconduct,” the exclusive remedy for relief is established under § 247d-6e, which permits an individual
 5
      to make a claim for benefits through the Countermeasures Injury Compensation Program, also known as
 6
      the Fund, for a “covered injury directly caused by the administration or use of a covered
 7
      countermeasure.” In fact, and for purposes of illustrating Congress’s intent to address all claims, even a
 8
      claimant alleging “willful misconduct” must first apply for benefits through the Fund under § 247d-6e
 9
      before bringing an action under § 247d-6d(d). § 247d-6e(d)(1). Further, even where a plaintiff has
10
      alleged willful misconduct and exhausted his remedies relative to the Fund, such plaintiff is limited to
11
      “an exclusive Federal cause of action” for willful misconduct “maintained only in the United States
12
      District Court for the District of Columbia.” § 247d-6d(d)-(e)(1) (emphasis added).
13
             16.     Moreover, under § 247d-6d(b)(8), state law that “is different from, or in conflict with,
14

15
      any requirement applicable [for immunity]” is expressly preempted.

16           17.     Therefore, Congress has clearly manifested the intent to preempt state law with respect to

17    claims that invoke PREP Act immunity and to create an exclusive federal remedy for such preempted

18    claims, thereby “completely preempting” state law for purposes of federal question jurisdiction. See

19    Bruesewitz, 562 U.S. at 253.
20           18.     Here, as alleged in the Complaint, Defendants are “covered person[s]” in that Lawndale
21    is a SNF licensed by the State of California and the remaining defendants are alleged to have “operated,
22    managed, or staffed” the Lawndale SNF. (Ex. A, Complaint, at 6-7.) Further, Lawndale, as well as its
23
      employees and affiliates are “covered persons” because each meet the requirements of a “program
24
      planner” of countermeasures under the PREP Act and are “qualified persons who prescribed,
25
      administered or dispensed” a countermeasure under the PREP Act. This was confirmed by the Office of
26
      the General Counsel, HHS in an opinion letter dated August 14, 2020, stating that senior living
27
      communities administering covered countermeasures are “covered persons,” entitled to immunity under
28




                                                            4

                                       Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 5 of 82 Page ID #:5




 1    the PREP Act by virtue of their status as both “program planners” and “qualified persons.” (Attached as
 2    Exhibit B.)
 3           19.    Plaintiffs’ claim “arises out of, relates to, or results from” the administration and use of a
 4
      “covered countermeasure” obtained through a “means of distribution,” to a “population,” and within a
 5
      “geographic area,” or reasonably believed so by Defendant, for the purpose of treating, diagnosing,
 6
      curing, preventing, or mitigating COVID-19, or the transmission of SARS-CoV-2 or a virus mutating
 7
      therefrom, as such terms are defined within the PREP Act, §§ 247d-6d, 247d-6e, the Declaration Under
 8
      the Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against COVID-
 9
      19, 85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15, 2020), and all
10
      corresponding amendments, regulations, and interpretational case law.
11
             20.    At the time of the allegations set forth in the Complaint, and based on such allegations,
12
      Defendants were acting as “program planner[s]” that supervised the infection control policy program,
13
      under which FDA-approved personal protective equipment including, inter alia, N95 respirators, face
14

15
      shields, and gowns as well as diagnostic countermeasures were distributed and administered to the

16    Decedent and the Lawndale staff in an effort to diagnose, mitigate, and prevent COVID-19, or the

17    transmission of SARS-CoV-2 or a virus mutating therefrom. Further, Defendants’ employees and

18    affiliates were acting as employees of “program planner[s]” that supervised and administered the

19    infection control program that provided and used FDA-approved countermeasures on the Decedent and
20    the Lawndale staff in an effort to diagnose and mitigate COVID-19, or the transmission of SARS-CoV-2
21    or a virus mutating therefrom.
22           21.    At the time of the allegations set forth in the Complaint, and based on such allegations,
23
      Defendants’ employees and affiliates were acting as “qualified persons” because Defendants’ employees
24
      were authorized to administer, deliver, and use FDA-covered countermeasures, like personal protective
25
      equipment and FDA-approved COVID-19 devices, medication, and diagnostic tests to diagnose and
26
      prevent COVID-19, or the transmission of SARS-CoV-2 or a virus mutating therefrom.
27

28




                                                            5

                                       Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 6 of 82 Page ID #:6




 1           22.     At the time of the allegations set forth in the Complaint, and based on such allegations,
 2    Defendants were engaged in the management and operation of countermeasure programs in an effort to
 3    diagnose and prevent COVID-19, or the transmission of SARS-CoV-2 or a virus mutating therefrom to a
 4
      “population” and within a “geographic area” specified by the Declaration under the PREP Act for
 5
      Medical Countermeasures against COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020), and all amendments
 6
      thereto (“Declaration”), or reasonably believed so by Defendants. Likewise, Defendants’ employees
 7
      and affiliates were physically providing the countermeasures to the Decedent and using the
 8
      countermeasures in an effort to diagnose and prevent COVID-19, or the transmission of SARS-CoV-2
 9
      or a virus mutating therefrom to a “population” and within a “geographic area” specified by the
10
      Declaration, and all amendments thereto, or reasonably believed so by Defendants. The HHS Secretary
11
      confirmed the same in a guidance letter dated August 31, 2020 that diagnostic testing for COVID-19 in
12
      senior living communities qualifies as a “covered countermeasure” triggering PREP Act immunity.
13
      (Attached as Exhibit C.) 1
14

15
             23.     At the time of the allegations set forth in the Complaint, the respirators and PPE used by

16    Defendants were approved by the FDA as a qualified pandemic or epidemic product and were

17    respiratory protective devices approved by the National Institute for Occupational Safety and Health

18    under 42 CFR part 84, and were administered, delivered, distributed, and dispensed in accordance with

19    the public health and medical response of the State of California or reasonably believed so by
20    Defendants. As noted above, Plaintiffs’ claim “arises out of, relates to, or results from” the
21    administration and use of such “covered countermeasures.”
22           24.     On January 8, 2021, HHS General Counsel issued new controlling authority (hereinafter
23
      “AO 21-01,” attached as Exhibit D) 2 confirming unequivocally that: (1) the PREP Act is invoked by
24

25
      1
        Also available at https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-documents/prep-act-
26    coverage-for-screening-in-congregate-settings.pdf.
      2
27
        Also available at https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-
      documents/2101081078-jo-advisory-opinion-prep-act-complete-preemption-01-08-2021-final-hhs-
28    web.pdf.



                                                            6

                                       Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 7 of 82 Page ID #:7




 1    allegations like those in the Complaint, including alleged inaction or failure to act; (2) the PREP Act is a
 2    “‘Complete Preemption’ Statute” which confers federal question removal jurisdiction under 28 U.S.C. §
 3    1441(a); and (3) as discussed in more detail below, federal jurisdiction is separately conferred in such
 4
      cases under the doctrine articulated by the Supreme Court in Grable & Sons Metal Prod., Inc. v. Darue
 5
      Eng’g & Mfg., 545 U.S. 308 (2005), because “ordaining the metes and bounds of PREP Act protection
 6
      in the context of a national health emergency necessarily means that the case belongs in federal court.”
 7
      (Emphasis added.)
 8
             25.     AO 21-01 unequivocally states that “[t]he PREP Act is a ‘Complete Preemption’
 9
      Statute,” because it establishes both a federal and administrative cause of action as the only viable claim,
10
      and vests exclusive jurisdiction in federal court.” (Ex. D at 2.)
11
             26.     AO 21-01 rejects the notion that immunity under the PREP Act requires actual “use” of a
12
      covered countermeasure. Specifically, AO 21-01 provides that “this ‘black and white’ view clashes with
13
      the plain language of the PREP Act, which extends immunity to anything ‘relating to’ the administration
14

15
      of a covered countermeasure.” (Ex. D at 3.)

16           27.     Specifically, AO 21-01 provides that “[p]rioritization or purposeful allocation of a

17    Covered Countermeasure, particularly if done in accordance with a public health authority’s directive,

18    can fall within the PREP Act and this Declaration[’]s liability protections. There can potentially be

19    other situations where a conscious decision not to use a covered countermeasure could relate to the
20    administration of the countermeasure.” (Ex. D at 3, emphasis added.) Thus, “program planners” fall
21    within the set of “covered persons” under the PREP Act and the “decision-making that leads to the non-
22    use of covered countermeasures by certain individuals is the grist of program planning, and is expressly
23
      covered by PREP Act.” (Id. at 4, emphasis added.)
24
             28.     In the fourth amendment to the Declaration, the HHS Secretary expressly addressed
25
      inaction, as the Secretary defined “administration” of covered countermeasures to include not only
26
      physical use, but non-use, such as activities and decisions, as well as management and operation, of
27
      countermeasure programs generally. This distinction makes “explicit that there can be situations where
28




                                                            7

                                       Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 8 of 82 Page ID #:8




 1    not administering a covered countermeasure to a particular individual can fall within the PREP Act and
 2    this Declaration’s liability protections.” 85 Fed. Reg. 79190, 79194 (emphasis added) & 79197
 3    (examples of such situations) (Dec. 9, 2020).
 4
             29.      Because Defendants are Covered Persons and because Plaintiffs’ allegations concern
 5
      Defendant’s conscious decisions to use or not use covered countermeasures, including “implementing
 6
      policies and procedures relating to infectious diseases” and PPE, Plaintiffs’ claims squarely fall within
 7
      the PREP Act.
 8
             30.      As confirmed in AO 21-01, when the PREP Act is triggered, complete preemption
 9
      attaches. Indeed, “[t]he sine qua non of a statute that completely preempts is that it establishes either a
10
      federal cause of action, administrative or judicial, as the only viable claim or vests exclusive jurisdiction
11
      in a federal court. The PREP Act does both.” (Ex. D at 2.)
12
             31.      AO 21-01 is binding on this court, as the HHS Secretary incorporated all HHS Advisory
13
      Opinions pertaining to COVID-19 into the PREP Act’s implementing Declaration itself and proclaimed
14

15
      that the Declaration “must” be construed in accordance with them. 85 Fed. Reg. at 79191. As such, the

16    HHS Advisory Opinions are no longer “advisory,” as they now have the same “controlling weight” as

17    the Declaration and the PREP Act itself. Where Congress has expressly delegated interpretative

18    authority to an agency, that agency’s interpretative proclamations are controlling on the federal courts.

19    Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 843-44 (1984). To avoid any doubt on this point, the
20    Secretary amended the Declaration for a fifth time, confirming again in the Declaration itself that the
21    PREP Act is a complete preemption statute. 86 Fed. Reg. 7872, 7873-74 (Feb. 2, 2021). 3 Congress has
22    reinforced the Secretary’s ultimate authority over these matters concerning the PREP Act, and warns
23
      that “[n]o court . . . shall have subject matter jurisdiction to review, whether by mandamus or otherwise,
24
      any action by the Secretary under [the PREP Act].” 42 U.S.C. § 247d-6d(b)(1), (4) & (7). Thus, the
25

26

27    3
       Notably, this Fifth Amendment was done under the new Biden Administration, meaning that the
28    HHS’s interpretation of the PREP Act is nonpolitical.



                                                             8

                                        Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 9 of 82 Page ID #:9




 1    federal courts must follow AO 21-01’s controlling authority that the PREP Act is a complete preemption
 2    statute.
 3               32.   AO 21-01 itself was preceded by other HHS authorities that have provided guidance to
 4
      the courts in construing the PREP Act. For example, Advisory Opinion 20-04 confirms that any
 5
      individual or organization can potentially be a program planner and receive PREP Act coverage--“even
 6
      grocery stores, universities, private businesses, places of worship, and private transportation providers.” 4
 7
      And, as described above, HHS issued separate guidance letters specifically confirming that residential
 8
      care facilities for the elderly are program planners or qualified persons under the PREP Act when they
 9
      administer or use diagnostic testing and other covered countermeasures. (See n.1, ante.)
10
                 33.   In a recent case with allegations similar to the instant one, and following a motion to
11
      remove from California state court, the court in Garcia v. Welltower OpCo Group LLC, 2021 U.S. Dist.
12
      LEXIS 25738 (C.D. Cal. Feb. 10, 2021) denied the plaintiff’s motion to remand and granted the
13
      defendants’ motion to dismiss. The court there found that the plaintiff's allegations included the “use
14

15
      and misuse of PPE” and detailed “infection control measures and procedures including symptom

16    checking, staff monitoring and screening, and limiting visitation.” (Id. at *8.) Specifically, the Court

17    held: (1) “[t]he acts and omissions alleged by Plaintiffs appear almost verbatim in the January 8, 2021

18    Advisory Opinion” and, accordingly, the PREP Act applied to the plaintiffs’ claims (id. at *14); (2)

19    “because the OGC stated [in the January 8, 2021 Advisory Opinion] that the PREP Act is a complete
20    preemption statute . . . an adequate basis for federal question jurisdiction exists” (id.); (3) prior federal
21    opinions holding that the PREP Act did not provide a basis for federal question jurisdiction preceded
22    more recent guidance from the OGC (Advisory Opinion published January 8, 2021), which established
23
      that “when a party attempts to comply with federal guidelines--in this case the COVID-19 pandemic--
24
      the PREP Act would provide complete preemption” (id. at 10); and (4) “While the Court acknowledges
25
      that certain allegations relate to a failure to abide by local or federal health guidelines, these allegations
26

27    4
       Available at https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-
28    documents/AO%204.2_Updated_FINAL_SIGNED_10.23.20.pdf.



                                                              9

                                         Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 10 of 82 Page ID #:10




 1     related to momentary lapses. Taken as true, all Plaintiffs’ FAC discloses are possible unsuccessful
 2     attempts at compliance with federal or state guidelines--something which the PREP Act, the
 3     Declaration, and the January 8, 2021 Advisory Opinion cover.” (Id. at 14.)
 4
                 34.    Furthermore, since the Garcia decision, the HHS Secretary amended the Declaration a
 5
       sixth time, reaffirming, “The plain language of the PREP Act makes clear that there is preemption of
 6
       state law as described above.” 86 Fed. Reg. 9516, 9517 (Feb. 16, 2021). 5
 7
                 35.    Despite Plaintiffs’ assertion of state law claims, because the PREP Act offers complete
 8
       preemption, jurisdiction over the claims is exclusively federal. See Beneficial Nat. Bank v. Anderson,
 9
       539 U.S. 1, 8 (2003) (“[w]hen the federal statute completely preempts the state-law cause of action, a
10
       claim which comes within the scope of that cause of action, even if pleaded in terms of state law, is in
11
       reality based on federal law”). Thus, under preemption doctrine alone, removal is proper under 28
12
       U.S.C. § 1441(a).
13
                 36.    In addition to complete preemption, AO 21-01 confirms that the PREP Act confers
14

15
       separate, independent grounds for federal question jurisdiction under the Grable doctrine. AO 21-01

16     highlights the Secretary’s conclusion in the Declaration that “there are substantial federal legal and

17     policy issues, and substantial federal legal and policy interests within the meaning of [the Grable

18     doctrine] in having a unified, whole-of-nation response to the COVID-19 pandemic among federal,

19     state, local, and private sector entities.” (Ex. D at 5 (quoting 85 Fed. Reg. at 79197).)
20               37.    The Advisory Opinion’s interpretation of Grable is consistent with the Supreme Court’s
21     long-standing rule “that in certain cases federal question jurisdiction will lie over state-law claims that
22     implicate federal issues.” 545 U.S. at 312. “The doctrine captures the commonsense notion that a
23
       federal court ought to be able to hear claims recognized under state law that nonetheless turn on
24
       substantial questions of federal law, and thus justify resort to the experience, solicitude, and hope of
25
       uniformity that a federal forum offers on federal issues.” Id.
26

27
       5
28         See n.3, ante, regarding the nonpolitical nature of the HHS interpretation.



                                                               10

                                          Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 11 of 82 Page ID #:11




 1            38.     The Grable Court determined that no single, precise test exists for determining whether
 2     an embedded federal issue exists, but that, in general, a two-step process exists for determining whether
 3     a state law claim “arises under” federal law: (1) the state law claim must necessarily raise a stated
 4
       federal issue that is actually disputed and substantial; and (2) federal courts must be able to entertain the
 5
       state law claims “without disturbing a congressionally approved balance of state and federal judicial
 6
       responsibilities.” 545 U.S. at 314. Here, both prongs are satisfied.
 7
              39.     First, Plaintiffs bring claims as a result for Defendant’s alleged use or administration (or
 8
       nonuse or non-administration) of covered countermeasures in connection with the care and treatment of
 9
       the Decedent, which necessarily implicates disputed and substantial federal issues. See 42 U.S.C. §
10
       247d-6d.
11
              40.     Second, as confirmed by the Advisory Opinion and the Declaration, the PREP Act
12
       expresses a clear intention to supersede and preempt state control of the very issues raised by Plaintiffs,
13
       i.e., issues concerning Defendant’s decisions to use or not use covered countermeasures, including the
14

15
       use or non-use of PPE. A substantial and disputed federal issue regarding the application of the PREP

16     Act to Plaintiffs’ claims therefore necessarily exists and must be resolved by this Court to ensure the

17     uniform and appropriate application of the PREP Act.

18            41.     Courts have long recognized federal jurisdiction under the Grable doctrine. See, e.g.,

19     McKay v. City & Cty. of San Francisco, 2016 U.S. Dist. LEXIS 178436, at *13-14 (N.D. Cal. Dec. 23,
20     2016) (finding federal jurisdiction under Grable where plaintiff’s request that court enjoin use of flight
21     paths was “tantamount” to a challenge to the validity of an FAA decision); Bender v. Jordan, 623 F.3d
22     1128, 1131 (D.C. Cir. 2010) (finding federal jurisdiction under Grable where breach of contract action
23
       arose under federal law because agreement was required by federal law and turned on interpretation of
24
       federal regulations).
25
              42.     The two-step process is also satisfied where the alleged dispute “could have” supported
26
       the defendant’s assertion of a federal declaratory judgment action. See Hollyvale Rental Holdings, LLC
27
       v. Baum, 2018 U.S. Dist. LEXIS 56435, at *9 (D. Nev. Mar. 31, 2018) (Grable federal question
28




                                                              11

                                         Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 12 of 82 Page ID #:12




 1     jurisdiction existed under the “coercive action” doctrine where defendant “could have . . . brought a
 2     separate federal declaratory judgment action”).
 3            43.     The Grable doctrine and PREP Act are thus directly applicable to Plaintiffs’ claims in
 4
       any event and support this Court’s jurisdiction.
 5
              WHEREFORE, having shown that this case is properly removable on the basis of diversity
 6
       jurisdiction as well as federal question jurisdiction, Defendant provides notice pursuant to 28 U.S.C. §
 7
       1446 that the Action pending in Superior Court for the County of Los Angeles, California, case no.
 8
       21STCV13152, is removed to the United States District Court for the Central District of California,
 9
       Western Division, and respectfully requests that this Court exercise jurisdiction over this case.
10

11
              Respectfully submitted this 10th day of May, 2021.
12

13
                                                                  ZARMI LAW
14

15

16
                                                            By: /s/ David Zarmi
17                                                              8950 W Olympic Blvd., #533
                                                                Beverly Hills, CA 90211
18                                                               310-841-6455
19
                                                                davidzarmi@gmail.com
                                                                Attorney for Defendants Lawndale Healthcare &
20
                                                               Wellness Centre, LLC dba Lawndale Healthcare
                                                                & Wellness Centre; Brius, LLC; Ensemble
21
                                                               Healthcare, LLC; Granite Hills Healthcare &
                                                               Wellness Centre, LLC; Pacific Rehabilitation &
22
                                                               Wellness Centre, LP; and Pacific Wellness GP,
                                                                LLC
23

24

25

26

27

28




                                                             12

                                        Defendants’ Notice of Removal of Civil Action
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 13 of 82 Page ID #:13




 1                                          CERTIFICATE OF SERVICE
 2            I hereby certify that on this 7th day of May, 2021, I will electronically file the foregoing with the
 3     Clerk of the Court using the CM/ECF system, which will then be sent Electronically to the registered
 4
       participants as identified on the Notice of Electronic Filing and paper copies will be sent by first class
 5
       mail to any counsel of record indicated as non-registered participants.
 6
       Dated: May 10, 2021                                                      /s/ David Zarmi__________
 7                                                                              Attorney for Defendants
 8
       Attorneys for Plaintiffs:
 9
       Dawn M. Smith, Esq., SBN 222481
10
       SMITH CLINSESMITH, LLP
11     325 N St. Paul St., 29th Fl.
       Dallas, TX 75201
12     Telephone: (214) 953-1900
       Facsimile: (214) 953-1901
13
       dawn@smithclinesmith.com
14     service@smithclinesmith.com

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                              13

                                         Defendants’ Notice of Removal of Civil Action
               Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 14 of 82 Page ID #:14
Electronically FILED by Superior Court of California, County of Los Angeles on 04/07/2021 09:42 AM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                                                                                       21STCV13152

                                                                                                                                                                            SUM-100
                                                               SUMMONS                                                                               FOR COURT USE ONLY
                                                                                                                                                 (SOLO PARA USO DE LA CORTE)
                                                         (CITACION JUDICIAL)
          NOTICE TO DEFENDANT·                   Lawndale Healthcare & Wellness Centre, LLC d/b/a Lawndale Healthcare
                                               • & Wellness Centre; Brius, LLC; Ensemble Healthcare, LLC; Granite Hills
          (AV/SO AL                 DEMANDADO):Healthcare & Wellness Centre, LLC; Pacific Rehabilitation & Wellness
                                                 Centre, LP; Pacific Wellness GP, LLC; and DOES 1-50


          YOU ARE BEING SUED BY PLAINTIFF:
          (LO ESTA DEMANDANDO EL DEMANDANTE):
            Carmela Rogers, Individually and as heir and Successor in
            Interest to Camell Rogers, Deceased
           NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you . If you cannot pay the filing fee, ask the
           court clerk for a fee waiver form. If you do not file your response on time , you may lose the case by default, and your wages, money, and property may
           be taken without further warning from the court.
              There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
           these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia .org), the California Courts Online Self-Help Center
           (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           ;A VISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
          continuaci6n.
             Tiene 30 DIAS DE CALENDAR/O despues de que le entreguen esta citacl6n y pape/es legates para presentar una respuesta par escrito en esta
          carte y hacer que se entregue una copia al demandante. Una carta o una /lamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
          en formato legal correcto si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
          Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
          biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte que
          le de un formu/ario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
          quitar su sue/do, dinero y bienes sin mas advertencia.
             Hay otros requisitos legates. Es recomendable que 1/ame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
          remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios /egales gratuitos de un
          programa de servicios Jegales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
          (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
          co/egio de abogados locales. AV/SO: Par fey, la carte tiene derecho a reclamar las cuotas y /os costos exentos par imponer un gravamen sabre
          cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la carte antes de que la carte pueda desechar el caso.
          The name and address of the court is:                                                                                CASE NUMBER: (Numero de/ Caso):
                            y
                        direcci6n de la corte es):
          {El nombre
           Stanley Mosk Courthouse 111 N. Hill Street, Los Angeles CA 90012                                                  I 21 STCV1                        3152

          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
          de telefono de/ abogado def demandante, o de/ demandante que no tiene abogado, es):
          Dawn M. Smith, Smith Clinesmith LLP, 325 N. St. Paulo, 29th Floor, Dallas, Texas 75201 (214) 953-1900 dawn@smithclinesmith.com

                                                               Sherri R. Carter Executive                o~w, 6p1erk of Court                                               , Deputy
                                                                                       (Secretario)                                       N, Alvarez                        {Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
                                                          NOTICE TO THE PERSON SERVED: You are served
           [SEAL]
                                :   .....,•·:•~.          1.   D     as an individual defendant.

                                                   ...
                                                   ·
                                                          2.   D     as the person sued under the fictitious name of (specify) :

                                                          3.   CK)   on behalf of (specify):   BRIUS, LLC


             \.
                                                               under: 0CCP     416.10 (corporation)                              D       CCP 416.60       (minor)
                                                                      D     CCP 416.20 (defunct corporation)                     D       CCP 416.70       (conservatee)

                    . ' irl,'
                                                                      D     CCP 416.40 (association or partnership)              D       CCP 416.90       (authorized person)
                                                                      ~ h e r (specify):    Limited Liability C         pany
                                                          4.         by personal delivery on (date)                  2,f                                                       Pa e 1 of 1
         Form Adopted for Mandatory Use
         Judicial Council of California
                                                                                        SUMMONS                                                      Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                        www.courls.ca.gov
         SUM-100 [Rev. July 1, 2009]
               Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 15 of 82 Page ID #:15
Electronically FILED by Superior Court of California, County of Los Angeles on 04/07/2021 09:42 AM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                                                                                       21STCV13152

                                                                                                                                                                            SUM-100
                                                        SUMMONS                                                                                      FOR COURT USE ONLY
                                                                                                                                                 (SOLO PARA USO DE LA CORTE)
                                                (CITACION JUDICIAL)
          NOTICE TO DEFENDANT·           Lawndale Healthcare & Wellness Centre, LLC d/b/a Lawndale Healthcare
                                       · & Wellness Centre; Brius, LLC; Ensemble Healthcare, LLC; Granite Hills
          (AV/SO AL         DEMANDADO):Healthcare & Wellness Centre, LLC; Pacific Rehabilitation & Wellness
                                         Centre, LP; Pacific Wellness GP, LLC; and DOES 1-50


          YOU ARE BEING SUED BY PLAINTIFF:
          (LO ESTA DEMANDANDO EL DEMANDANTE):
           Carmela Rogers, Individually and as heir and Successor in
           Interest to Carnell Rogers, Deceased
           NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.                                                                                                    ·
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
          court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
          be taken without further warning from the court.
             There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
          (www.courtinfo.ca .gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case .
          ;A VISO! Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su version. Lea la informaci6n a
          continuaci6n.
             Tiena 30 DIAS DE CALENDAR/O despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
          corte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
          en formato legal correcto si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
          Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
          bib/ioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la carte qua
          le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incump/imiento y la carte le podra
          quitar su sue/do, dinero y bienes sin mas advertencia.
             Hay otros requisitos legales. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
          remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener seNicios lega/es gratuitos de un
          programa de seNicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
          (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
          colegio de abogados locales. A VISO: Por fey, la carte tiene derecho a reclamar las cuotas y /os costos exentos por imponer un gravamen sobre
          cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la corte antes de que la carte pueda desechar el caso.
         The name and address of the court is:                                                                                CASE NUMBER: (Numero def Caso):
         (El nombre y direcci6n de la corte es):
          Stanley Mosk Courthouse 111 N. Hill Street, Los Angeles CA 90012                                                  I 21 STC'-./1                      3152

         The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
         de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
         Dawn M. Smith, Smitfi Clinesmith LLP, 325 N. St. Paulo, 29th Floor, Dallas, Texas 75201 (214) 953-1900 dawn@smithclinesmith.com

                                                           Sherri R. Carter Executive                   o~w, 6p1erk of Court                                               , Deputy
                                                                                       (Secretario)                                      N AIv are.z                       (Adjunto)
          (For proof of setvice of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)

          [SEAL]
                                                   NOTICE TO THE PERSON SERVED: You are served

                            "."j'~'?~              1.    CJ     as an individual defendant.
                                                   2.    CJ     as the person sued under the fictitious name of (specify):
                                          .~
                                           \
                                                   3.    CK]    on behalf of (specify):        PACIFIC REHABILITATION & WELLNESS CENTER, LP

                                                         under: 0CCP        416.10 (corporation)                                 D       CCP 416.60 (minor)
                                                                  D       CCP 416.20 (defunct corporation)                       D       CCP 416.70 (conservatee)
                                                                  !XX I   CCP 416.40 (association or partnership)                D       CCP 416.90 (authorized person)
                                                                 Liher (specify):
                                                   4,           by personal delivery on (date)
                                                                                                                                                                              Pae1of1
         Form Adopted for Mandatory Use
         Judicial Council of California
                                                                                       SUMMONS                                                      Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                       www.courts.ca.gov
         SUM-100 [Rev. July 1, 2009]
               Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 16 of 82 Page ID #:16
Electronically FILED by Superior Court of California, County of Los Angeles on 04/07/2021 09:42 AM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez.Deputy Clerk
                                                                                       21STCV13152

                                                                                                                                                                            SUM-100
                                                        SUMMONS                                                                                      FOR COURT USE ONLY
                                                                                                                                                 (SOLO PARA USO DE LA CORTE)
                                                (CITACION JUDICIAL)
          NOTICE TO DEFENDANT· Lawndale Healthcare & Wellness Centre, LLC d/b/a Lawndale Healthcare
                                                 • & Wellness Centre; Brius, LLC; Ensemble Healthcare, LLC; Granite Hills
          (A V/S0 AL DEMANDADO):Healthcare & Wellness Centre,                     LLC; Pacific Rehabilitation & Wellness
                                                   Centre, LP; Pacific Wellness GP, LLC; and DOES 1-50


          YOU ARE BEING SUED BY PLAINTIFF:
          (LO EST.A. DEMANDANDO EL DEMANDANTE):
            Carmela Rogers, Individually and as heir and Successor in
            Interest to Camell Rogers, Deceased
           NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
           court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
           be taken without further warning from the court.
             There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
          (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
          iA VJSO! Lo han demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
          continuaci6n.
             Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y papeles legates para presentar una respuesta par escrito en esta
          carte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
          en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
          Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
          biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de fa corte que
          le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le podra
          quitar su sue/do, dinero y bienes sin mas advertencia.
             Hay otros requisitos lega/es. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un seNicio de
          remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener seNicios Jega/es gratuitos de un
          programa de seNicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de Jucro en el sitio web de California Legal SeNices,
          (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con fa corte o el
          colegio de abogados locales. AV/SO: Por lay, la carte tiene derecho a reclamar las cuotas y /os costos exentos por imponer un gravamen sobre
          cuafquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la corte antes de qua la corte pueda desechar el caso.
         The name and address of the court is:                                                                                CASE NUMBER: (Numero def Caso):
         (El nombre y direcci6n de fa corte es):
           Stanley Mosk Courthouse 111 N. Hill Street, Los Angeles CA 90012                                                   I 21 STC::V1                     3152

         The name, address, and telephone number of plaintitrs attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
         de telefono de/ abogado de/ demandante, o def demandante que no tiene abogado, es):
         Dawn M. Smith, Smith Clinesmith LLP, 325 N. St. Paulo, 29th Floor, Dallas, Texas 75201 (214) 953-1900 dawn@smithclinesmith.com

                                                           Sherri R. Carter Executive                    o~w, 6p1erk of Court                                               , Deputy
                                                                                       (Secretario)                                      N AIv arez                        (Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
                                                   NOTICE TO THE PERSON SERVED: You are served
          [SEAL)

               /4ioif{;·~,~                        1.    D      as an individual defendant.

              le,'' ·" . VJ'i:''I\                 2.    D      as the person sued under the fictitious name of (specify):

             f.!                          \        3.    [Jg    on behalf of (specify):        GRANITE HILLS HEALTHCARE & WELLNESS CENTRE, LLC

             t,; _w!!w. . . .                                     occp 416.10 (corporation)                                      0
             ·-~                                         under:
                                                                  D
                                                                  D
                                                                         CCP  416.20 (defunct corporation)
                                                                          CCP 416.40 (association or partnership)
                                                                                                                                 D
                                                                                                                                 D
                                                                                                                                         CCP
                                                                                                                                         CCP
                                                                                                                                             416.60 (minor)
                                                                                                                                             416.70 (conservatee)
                                                                                                                                         CCP 416.90 (authorized person)
                   . f/..N
                                                                  [xx]   other (specify): Limited Liabi ity Co           pany
                                                   4.           by personal delivery on (date)                  4      Z.,\                                                   Pa e 1 of 1
         Form Adopted for Mandatory Use
         Judicial Council of California
                                                                                       SUMMONS                                                      Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                        www.courts.ca.gov
         SUM-100 (Rev. July 1, 2009]
                Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 17 of 82 Page ID #:17
Electronically FILED by Superior Court of California, County of Los Angeles on 04/07/2021 09:42 AM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                                                                                       21STCV13152

                                                                                                                                                                            SUM-100
                                                          SUMMONS                                                                                    FOR COURT USE ONLY
                                                                                                                                                 (SOLO PARA USO DE LA CORTE)
                                                   (CITACION JUDICIAL)
          NOTICE TO DEFENDANT· Lawndale Healthcare & Wellness Centre, LLC d/b/a Lawndale Healthcare
                                                   • & Wellness Centre; Brius, LLC; Ensemble Healthcare, LLC; Granite Hills
          (AV/SO AL DEMANDADO):Healthcare & Wellness Centre, LLC; Pacific Rehabilitation & Wellness
                                                    Centre, LP; Pacific Wellness GP, LLC; and DOES 1-50


          YOU ARE BEING SUED BY PLAINTIFF:
          (LO EST.A DEMANDANDO EL DEMANDANTE):
            Carmela Rogers, Individually and as heir and Successor in
            Interest to Carnell Rogers, Deceased
           NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
          case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
          Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
           court clerk for a fee waiver form . If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
          be taken without further warning from the court.
             There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org) , the California Courts Online Self-Help Center
          (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
          ;AV/SO! Lo han demandado. Si no responde dentro de 30 dfas, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
          continuaci6n.
             Tlene 30 D{AS DE CALENDAR/O despues de qua le entreguen esta citaci6n y papeles /egales para presentar una respuesta par escrito en esta
          carte y hacer que se entregue una copia al demandante. Una carta o una llamada te/ef6nica no Jo protegen. Su respuesta par escrito tiene que estar
          en formato legal correcto si desea que procesen su caso en la carte. Es posible que haya un formulario qua usted pueda usar para su respuesta.
          Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
          biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte que
          le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le podra
          quitar su sue/do, dinero y bienes sin mas advertencia.
             Hay otros requisitos /ega/es. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede /Jamar a un servicio de
          remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con Jos requisitos para obtener servicios legales gratuitos de un
          programa de servicios /egales sin fines de Jucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
          (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
          co/egio de abogados locales. AV/SO: Por fey, la carte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
          cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la carte antes de qua la corte pueda desechar el caso.
         The name and address of the court is:                                                                                CASE NUMBER: (Numero de/ Caso) :
         (El nombre y direcci6n de la corte es):
          Stanley Mask Courthouse 111 N. Hill Street, Los Angeles CA 90012                                                   I 21 STC'V"1 3152
         The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is : (El nombre, la direcci6n                                y el numero
         de te/efono de/ abogado de/ demandante, o de/ demandante que no tiene abogado, es):
          Dawn M. Smith, Smith Clinesmith LLP, 325 N. St. Paulo, 29th Floor, Dallas, Texas 7520'1 (214) 953-1900 dawn@smithclinesmith.com

                                                           Sherri R. Carter Executive                    o~w, ip1erk of Court                                               , Deputy
                                                                                       (Secretario)                                      N Alvarez                          (Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010).)
                                            NOTICE TO THE PERSON SERVED: You are served
           [SEAL]
                      .   _,. .. ., _~.,; . 1.            D
                                                     as an individual defendant.
                                                     2.   D     as the person sued under the fictitious name of (specify) :
                                          '\                                            LAWNDALE HEALTHCARE & WELLNESS CENTRE, LLC d/b/a
                                           \.        3.   CK)   on behalf of (specify): LAWNDALE HEALTHCARE & WELLNESS CENTRE
                                               J
                                                          under: 0CCP        416.10 (corporation)                                D       CCP 416.60 (minor)
                                                                  D       CCP 416.20 (defunct corporation)                       D       CCP 416.70 (conservatee)
                                                                  D       CCP 416.40 (association or partnership)                D       CCP 416.90 (authorized person)
                                                                  [M]     other (specify) : Limited Liability Co
                                                     4.         by personal delivery on (date)
                                                                                                                                                                               Pa e 1 of 1
         Form Adopted for Mandatory Use
         Judicial Council of California
                                                                                       SUMMONS                                                       Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                         www.courts.ca.gov
         SUM-100 [Rev. July 1, 2009]
                Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 18 of 82 Page ID #:18
Electronically FILE   y Superior Court of California, County of Los Angeles on 04/07/2021 09:42 AM Sherri R. Carter, Executive Officer/Clerk of Court, by N . Alvarez,Deputy   lark
                                                                                       21STCV13152
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Malcolm Mackey




                      Dawn M. Smith, Esq., SBN 222481
                1     SMITH CLINESMITH, LLP
                      325 N. St. Paul St., 29th Floor
                2     Dallas, TX 75201
                      Telephone: (214) 953-1900
                3
                      Facsimile: (214) 953-1901
                4     dawn@smithclinesmith.com
                      service@smithclinesmith.com
                5     Attorneys for Plaintiff

                6
                                          IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                7
                                                       IN AND FOR THE COUNTY OF LOS ANGELES
                8
                                                                                                                          21 STCV1 3152
                9     CARMELA ROGERS, Individually and as       ) Case No.: - - - - - -- -
                      heir and Successor in Interest to CARNELL )
              10      ROGERS, Deceased,                         )             COMPLAINT
                                                                )
              11                                                )
                             Plaintiff,
                                                                )    1. VIOLATIONS OF THE ELDER
              12                                                )       AND DEPENDENT ADULT CIVIL
                      v.                                        )       PROTECTION      ACT [Wei. & Instit.
                                                                        Code § 15600 et seq.]
              13
                      LAWNDALE HEALTHCARE&                           2. NEGLIGENCE             ~
              14      WELLNESS CENTRE, LLC d/b/a                )    3. WRONGFUL DEATH
                      LAWNDALE HEALTHCARE &                     )
              15      WELLNESS CENTRE, BRIUS, LLC;              )
                      ENSEMBLE HEALHCARE, LLC; GRANITE)
              16      HILLS HEALTHCARE & WELLNESS               ) JURY TRIAL DEMANDED
                      CENTRE, LLC; PACIFIC                      )
              17      REHABILITATION & WELLNESS                 )
              18
                      CENTRE, LP; PACIFIC WELLNESS GP,          ~
                      LLC; and DOES 1-50                        )
              19                                                )
                             Defendants.                        )
              20

              21                  COMES NOW Plaintiff, Carmela Rogers, Individually and as Successors-In-Interest to

              22      CARNELL ROGERS, by and through undersigned counsel, and files this Complaint and Deman

              23      for Jury Trial against Defendants and states the following:
              24

              25



                                                                                         -!-
                                                                                      COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 19 of 82 Page ID #:19




                                    NATURE OF THE CASE
 1
      1. This case arises under the Elder and Dependent Adult Civil Protection Act (Welf. & Inst.
 2
         Code. Sec. 15600 et seq.) based upon Defendants' neglect and deliberate disregard for th
 3

 4       health and safety of decedent CARNELL ROGERS, an 85-year-old aged and frai

 5       "dependent adult," while at all relevant times a resident at Defendant's skilled nursin

 6       facility, LAWNDALE HEALTHCARE & WELLNESS CENTRE ("LAWNDALE") it

 7       Lawndale, California. Defendants, and each of them, (1) were required to meet the basi

 8       needs of Mr. ROGERS, such as nutrition, hydration, hygiene, safety and medical care,
 9
         including infection control and prevention, and prevention of serious injury, (2) knew o
10
         the conditions that made Mr. ROGERS, a dependent adult, unable to provide for his own
11
         basic needs arising from his diagnoses of CHF, high blood pressure, arthritis, and sho
12
         term memory difficulties, that prevented his from living with his family; and (3) denie
13
         and withheld the services and supervision necessary to meet Mr. ROGERS'S basic need
14
         with knowledge that Mr. ROGERS's injuries set forth herein were substantially certai
15

16       and/or acted with conscious disregard of the high probability of such injuries.

17       Consequently,    Mr.    ROGERS      developed     pressure   ulcers,   COVID-19,

18       Cardiopulmonary Arrest, and Pneumonia.

19    2. On March 4, 2020, Governor Newsom proclaimed a State of Emergency in California as

20       result of the threat of COVID-19. Pursuant to the State of Emergency Declaratio.
21
         LAWNDALE was on notice of an infectious disease that could cause acute respirat01
22
         distress and had constructive notice of its obligations to create and implement an infectio
23
         control policy pursuant to under Title 22, California Regulations Section 72321 and 72523.
24
         Despite awareness of its obligations arising under these regulations as far back as 2017
25



                                                 -2-
                                           COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 20 of 82 Page ID #:20




          LAWNDALE failed to establish and implement the state mandated infection control
 1
          policies. As a result of Defendants' abuse and neglect, Mr. ROGERS (1) contracted th
 2

 3        novel coronavirus which caused Mr. ROGERS substantial pain and suffering an

 4        ultimately his rapid demise and untimely death on August 11, 2020.

 5    3. At all relevant times Defendants' managing agents of the nursing facility, LAWNDALE

 6       HEALTHCARE & WELLNESS CENTRE, including but not limited to Defendants'

 7       Directors of Nursing, Melita Sumera and Allison Lee, and Defendants' Administrators
 8       Yitzchok Scheinberg and Mohsen Mobasser, gave authority and/or ratified the abuse an
 9
         neglect of Plaintiff's decedent.     Defendant's managing agents knew LAWNDAL
10
         HEALTH CARE CENTER's employees/agents were ignoring policies and procedure
11
         necessary for the care and safety of Mr. ROGERS, yet they ignored the ongoing conduc
12
         resulting in the injuries and damages alleged herein.
13
      4. Defendants' managing agents, including but not limited to the Director of Nursing an
14
         Administrators, were well aware of the state requirements to implement an infectio
15

16       control policy well in advanced of the COVID-19 outbreak, yet ignored these legal

17       requirements and took no reasonable corrective action to prevent future similar incidences.

18       Defendants' managing agents thus knew their residents, including but not limited to Mr.

19       ROGERS, were substantially certain to be impacted by infections like COVID-19, ye
20       failed to ensure that their infection control policy was properly followed and acted wit
21
         conscious disregard of the high probability of infection like the one alleged herein.
22
      5. Additionally, at all relevant times Defendants' managing agents of the skilled nursin
23
         facility, LAWNDALE, including but not limited to Defendants' Directors of Nursing th
24
         facility Administrator, gave authority or ratified the abuse and neglect of CARNEL
25



                                               -3-
                                            COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 21 of 82 Page ID #:21




         ROGERS.         Specifically,   Defendants'     managing     agents   knew    LA WNDAL
 1
         employees/agents were ignoring policies and procedures necessary for the care and safe
 2

 3       of Mr.     ROGERS       including    policies   pertaining   to   incontinence    care,

 4       prevention/treatment of skin breakdown, and they ignored the ongoing understaffing an

 5       preventable conduct resulting in the injuries and damages alleged herein.

 6    6. Further, managing agents knew the facility was chronically understaffed, with high turn

 7       over of essential personnel, and Defendants engaged in a pattern and practice o
 8       understaffing and undertraining of staff to cut costs resulting in corporate profits ove
 9
         residents' care needs, which foreseeably resulted in the abuse and neglect of its resident

         including Mr. ROGERS. The total number of licensed nurse staff hours per resident pe
11
         day were well below National and California averages. Similarly, the registered nurs
12
         hours per resident per day were well below National and California averages. Defendant
13
         consciously chose not to increase staff members or increase training. Defendants kne\
14
         that an insufficient number of staff who were incompetent to meet and provide for th
15

16       residents' daily care needs put residents at a high risk, and injuries to residents would no

17       only be likely but inevitable. Had Defendants provided sufficient staff at the facility, Mr.

18       ROGERS would have received proper supervision and assistance and would not hav

19       suffered his injuries and damages as alleged herein.
20    7. Defendants' managing agents, including but not limited to the Director of Nursing an
21
         Administrator, were well aware of these prior deficiencies and violations leading up to Mr.
22
         ROGERS's injuries alleged herein, yet ignored those prior violations and took n
23
         reasonable corrective action to prevent future similar incidences. Defendants' managin~
24
         agents thus knew their residents, including but not limited to Mr. ROGERS, wer
25



                                                -4-
                                             COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 22 of 82 Page ID #:22




          substantially certain to suffer similar injuries including pressure ulcers to his bottom an
 1
          feet, moisture-associated skin breakdowns, and acted with conscious disregard of the hig
 2
 3        probability of future injuries like those alleged herein.

 4                                 JURISDICTION AND VENUE

 5    8. This cause of action is properly venued in LOS ANGELES County inasmuch a

 6       Defendants' facility, LAWNDALE HEALTHCARE & WELLNESS CENTRE is locate

 7       in LOS ANGELES County, and a substantial part of the events, acts, omissions an
 8
         transactions complained of herein by LAWNDALE HEALTHCARE & WELLNESS
 9
         CENTRE, LLC; BRIUS, LLC; ENSEMBLE HEALTHCARE, LLC; GRANITE HILL
10
         HEALTHCARE & WELLNESS CENTRE, LLC; PACIFIC REHABILITATION
11
         WELLNESS CENTER, LP; and PACIFIC WELLNESS GP, LLC and DOES 1-5
12
         occurred in this County. Defendants LAWNDALE HEALTHCARE & WELLNES
13
         CENTRE, LLC; BRIUS, LLC; ENSEMBLE HEALTHCARE, LLC; GRANITE HILLS
14
         HEALTHCARE & WELLNESS CENTRE, LLC; PACIFIC REHABILITATION
15

16       WELLNESS CENTER, LP; and PACIFIC WELLNESS GP, LLC own, operate, manage.

17       or otherwise exercise control of LAWNDALE HEALTHCARE & WELLNESS CENTRE

18       a skilled nursing facility located at 15100 Prairie Avenue, Lawndale, California 90260.

19    9 . Defendants DOES 1 - 50 have sufficient minimum contacts with California, or otherwis
20       purposefully availed themselves of benefits and protections of California, or do busines
21
         in California so as to render the exercise of jurisdiction over them by the California court
22
         consistent with the traditional notions of fair play and substantial justice.
23
      10. Plaintiff CARMELA ROGERS is the daughter and successor-in-interest of the decedent,
24
         CARNELL ROGERS, and at all relevant times Plaintiffs injuries and damages to
25



                                                -5-
                                             COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 23 of 82 Page ID #:23




         CARNELL ROGERS occurred in LOS ANGELES County as her father, deceden
 1
         CARNELL ROGERS, was a neglected dependent adult under Welfare & Institution Cod
 2

 3       Section 15600 et seq, and all tortious claims alleged herein in occurred in LOS ANGELES

 4       County. Mr. ROGERS is and was at all relevant times a resident of LOS ANGELE

 5       County, California.

 6    11. The amount in controversy exceeds the jurisdictional minimum of this court.

 7                                            THE PARTIES
 8
      12. At all relevant times, Plaintiffs CARMELA ROGERS, were actively involved in her father,
 9
         CARNELL ROGERS's care and visited him frequently. CARMELA ROGERS is lawfull

         entitled to pursue all claims and caused of actions for damages pursuant to Code of Civil
11
         Procedure sections 377.32, 377.60, 377.61, Welfare and Institution Code sectiot
12
         15657.3(d), and Probate Code section 48.
13
      13. At all times mentioned, Decedent CARNELL ROGERS was 85 years ofage and an elder!
14
         and "dependent adult" under Welfare and Institution Code section 15657.3(d) who ha
15

16       physical and mental limitations that restricted his ability to carry out normal activities o

17       daily living and he could not protect his rights due to the physical and mental disabilitie

18       alleged herein.

19    14. Defendant LAWNDALE HEALTHCARE & WELLNESS, LLC, d/b/a LAWNDAL
20       HEALTHCARE & WELLNESS CENTRE, hereinafter "LAWNDALE" was at all relevan
21
         times herein a skilled nursing facility which provided services at 15100 Prairie A venue,
22
         Lawndale, California 90260. Defendant may be served with process through its registere
23
         agent Derek Cheung at 3580 Wilshire Blvd, 6th Floor, Los Angeles, California 90010.
24

25



                                              -6-
                                           COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 24 of 82 Page ID #:24




      15. Defendant BRIUS, LLC, hereinafter "BRIUS" at all relevant times herein operated, owned
 1
         managed, or staffed a skilled nursing facility which provided services at 15100 Prairi
 2

 3       Avenue, Lawndale, California 90260. Defendant may be served with process through it

 4       registered agent Derek Cheung at 3580 Wilshire Blvd, 6th Floor, Los Angeles, Califomi

 5       90010.

 6    16. Defendant ENSEMBLE HEALTHCARE, LLC hereinafter "ENSEMBLE" at all relevan

 7       times herein operated, owned, managed, or staffed a skilled nursing facility which provide
 8       services at 15100 Prairie Avenue, Lawndale, California 90260. Defendant may be served
 9
         with process through its registered agent Steven Stroll at 5600 Wilshire Blvd., Ste. 1600
10
         Los Angeles, CA 90036.
11
      17. Defendant GRANITE HILLS HEALTHCARE & WELLNESS CENTRE, LLC hereinafte
12
         "GRANITE HILLS" at all relevant times herein operated, owned, managed, or staffed
13
         skilled nursing facility which provided services at 15100 Prairie Avenue, Lawndale
14
         California 90260.    Defendant may be served with process through its registered agen
15

16       Derek Cheung at 3580 Wilshire Blvd, 6th Floor, Los Angeles, California 90010.

17    18. Defendant PACIFIC REHABILITATION & WELLNESS CENTER, LP hereinafte

18       "PACIFIC REHAB" at all relevant times herein operated, owned, managed, or staffed

19       skilled nursing facility which provided services at 15100 Prairie A venue, Lawndale
20       California 90260.    Defendant may be served with process through its registered agen
21
         Derek Cheung at 3580 Wilshire Blvd, 6th Floor, Los Angeles, California 90010.
22
      19. Defendant PACIFIC WELLNESS GP, LLC hereinafter "PACIFIC WELLNESS" at all
23
         relevant times herein operated, owned, managed, or staffed a skilled nursing facility whic
24
         provided services at 15100 Prairie Avenue, Lawndale, California 90260. Defendant ma
25



                                                 -?-
                                           COMPLAINT
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 25 of 82 Page ID #:25




              be served with process through its registered agent James Vallon at 3699 Wilshire Blvd.
 1
              Ste. 1000, Los Angeles, CA 90010.
 2

 3        20. Plaintiff is informed and believes and thereon alleges that Defendants LAWNDALE

 4           BRIUS, ENSEMBLE, GRANITE HILLS, WELLNESS, PACIFIC REHAB, and PACIFIC

 5            WELLNESS and DOES 1-50, inclusive are, and, at all times relevant to the acts and

 6            occurrences alleged herein were in the business of providing long-term care as a twenty

 7           four-hour skilled nursing care facility as defined in § 1250(c) of the Health & Safety Cod
 8
             and were subject to the requirements of Federal and State law. Plaintiff is informed an
 9
             believe that LAWNDALE, BRIUS, ENSEMBLE, GRANITE HILLS, WELLNESS
10
             PACIFIC REHAB, and PACIFIC WELLNESS and DOES 1-50, inclusive are and wer
11
             the owners, managers and/or alter-egos of LAWNDALE, BRIUS, ENSEMBLE.
12
             GRANITE HILLS, WELLNESS, PACIFIC REHAB, and PACIFIC WELLNESS an
13
             ratified the conduct of DOES 1-50 and their respective agents and employees and ar
14
             therefore vicariously liable for the acts and omissions of these co-Defendants, their agent
15

16           and employees, as is more fully herein alleged.

17        21. Plaintiff is ignorant of the true names and capacities of Defendants sued herein as DOES

18           1-50 inclusive, and therefore sue these Defendants by such fictitious names. Plaintiff i

19           ignorant of the true names and capacities of the nurses and /or medical staff on duty an

20           present during the occurrences herein alleged at LAWNDALE, BRIUS, ENSEMBLE.
21
             GRANITE HILLS, WELLNESS, PACIFIC REHAB, and PACIFIC WELLNESS, an
22
             therefore sue these nurses or medical staff by the fictitious names of Defendants DOES 1
23
             50 inclusive. Plaintiff is also ignorant of the true names and capacities of the variou ·
24
             administrators, officers, and directors of LAWNDALE, BRIUS, ENSEMBLE, GRANIT
25



                                                  -8-
                                               COMPLAINT
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 26 of 82 Page ID #:26




              HILLS, WELLNESS, PACIFIC REHAB, and PACIFIC WELLNESS, sued herein a
 1
              DOES 1-50, inclusive, and therefore sue them by such fictitious names. Plaintiff will seek
 2

 3            leave of the Court to amend this Complaint to identify said Defendants when their identitie

 4            are ascertained. Plaintiff is informed and believes and thereon alleges that DOES 1-5

 5            were licensed or unlicensed health care providers, rendering health care as a skilled nursin

 6            facility, and in the respective capacities of owners, managers, administrators, nurses,

 7           physician director, or otherwise, agents or employees, to patients, including MR
 8
             ROGERS. Plaintiff is informed and believes and, on that basis, alleges that each of th
 9
             fictitiously named Defendants was in some form or fashion liable and legally responsibl
10
             for the damages and injuries set forth herein.
11
          22. Under the provisions of Welfare & Institutions Code §15610.27, while a resident a
12
             LAWNDALE, Plaintiffs' Decedent CARNELL ROGERS was 85 years old and at all time
13
             mentioned an "elder" as defined in Welfare & Institutions Code§ 15610.17 and Defendant
14
             were "caretakers" in a trust relationship as defined in Welfare & Institutions Cod
15

16           §15610.17.

17                                        FACTUAL BACKGROUND

18        23. Whenever in this Complaint it is alleged that a Defendant did any act or thing, it is mean

19           that the Defendants' officers, agents, servants, employees, or representatives did such ac
20           or thing and that at the time of such act or thing was done, it was done with the ful
21
             authorization or ratification of the Defendants, with implied or apparent authority, or was
22
             done in the normal routine course and scope of employment of Defendants' managin
23
             agents, officers, servants, employees, and/or representatives.
24

25



                                                   -9-
                                                COMPLAINT
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 27 of 82 Page ID #:27




          24. The California Legislature has recognized the important role of civil litigation i
 1
              remedying abuse and neglect of elders and dependent adults. As stated in the Elder Abus
 2
 3            and Dependent Adult Civil Protection Act ("Elder Abuse Act"):

 4                   The Legislature recognizes that elders and dependent adults may be
                     subjected to abuse, neglect, or abandonment and that this state has a
 5                   responsibility to protect these persons ... [and]
                     The Legislature further finds and declares that infirm elderly
 6                   persons and dependent adults are a disadvantaged class, that cases
                     of abuse of these persons are seldom prosecuted as criminal matters,
 7                   and few civil cases are brought in connection with this abuse due to
                     problems of proof, court delays, and d the lack of incentives to
 8
                     prosecute these suits ... [and]
 9
                     It is the further intent of the Legislature .. .to enable interested
                     persons to engage attorneys to take up the cause of abused elderly
                     persons and dependent adults. [Wel. & Inst. Code Sec. 15600]

11        25. During CARNELL ROGERS's residence at LAWNDALE, the Defendants knew that Mr.

12           ROGERS was in a compromised physical state. As a result, he required close supervision.

13           close monitoring, and medical attention to ensure his health, safety and well-being.
14           Defendant also knew by virtue of Mr. ROGERS's physical state that he was dependen
15
             upon them for his activities of daily living including, but not limited to, feeding and dieta
16
             planning, skin care, hygiene infection control/prevention, toileting, and physical
17
             rehabilitation/exercise.
18
          26. At all relevant times, Mr. ROGERS, decedent, was an 85-year-old with a medical histo
19
             of congestive heart failure ("CHF"), high blood pressure, arthritis, and short term memo
20
             difficulties, which had the effect of limiting his mobility and made him dependent o
21

22           LAWNDALE 's staff for Activities of Daily living. Each and all of these comorbidities, o

23           which the Defendants were aware at the time of admission, made Mr. ROGERS extremel

24           susceptible to contracting airborne ailments.

25



                                                   -10-
                                                COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 28 of 82 Page ID #:28




      27. In 2019, Mr. ROGERS was admitted to LAWNDALE for physical therapy an
 1
         rehabilitation to gain back some mobility.
 2

 3    28. As a nursing home, LAWNDALE and DOES 1-50, and each of them, were charged with

 4       providing much needed care and rehabilitation services to dependent and elderly adults i

 5       Los Angeles County. Like other skilled nursing facilities ("SNFs"), LAWNDALE, wa

 6       entrusted with highly vulnerable individuals, including but not limited to Mr. ROGERS .

 7       who often had multiple physical impairments that required extensive assistance in the basi
 8
         activities of daily living such as ambulation, turning and repositioning, and avoidin
 9
         otherwise avoidable illnesses.
10
      29. Like the other residents at LAWNDALE, Mr. ROGERS was entirely dependent o
11
         Defendants. LAWNDALE 's most important duty was to protect its residents from healt
12
         and safety hazards. Defendants failed to meet their responsibilities to provide for the healt .
13
         and safety of Mr. ROGERS and as a direct and proximate cause of Defendants' failure t
14
         meet those responsibilities Mr. ROGERS contracted COVID-19, which caused extensiv
15

16       and unnecessary pain and suffering during the final days of his life.

17    30. Specifically, the Defendants failed to implement effective infection control policie

18       throughout their facility, including:

19           a. Failing to enforce social distancing among residents;

20          b. Failing to cancel all group activities and communal dinning;
21
             c. Failing to timely restrict all visitors;
22
             d. Failing to ensure appropriate staffing levels;
23
            e. Failing to adequately screen volunteers and non-essential healthcare personnel
24
                prior to allowing heir entrance into the facility;
25



                                                -11-
                                             COMPLAINT
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 29 of 82 Page ID #:29




                 f.   Failing to actively screen everyone entering the building for fever and symptom
 I
                      of COVID-19;
 2
 3               g. Failing to monitor local, state and federal health guidance on the coronavirus fo

 4                    maintaining the safety of its residents

 5           all of which enabled Mr. ROGERS to contract COVID-19. The combination of thes

 6           failures effectively caused catastrophic damage to Mr. ROGERS, who passed away fro

 7           COVID-19 ailments on August 11, 2020.

 8        31. On or about Spring of 2020, Mr. ROGERS's family discovered pressure ulcers on his

 9           buttocks and foot. The pressure ulcers were the size of a nickel at this time.
10
          32. On or about March 2020, LAWNDALE went on lockdown due to the COVID-1
11
             pandemic. During this time, CARMELA ROGERS would still visit her father regularly
12
             through the window. During her window visits, CARMELA ROGERS personally observe
13
             staff members not wearing gloves and masks.
14
          33 . On or about Fall of 2020, Mr. ROGERS's pressure ulcers worsened and increased in siz
15
             to the size of a quarter.
16

17        34. During one visit to LAWNDALE, CARMELA ROGERS observed her father sitting witf

18           his pants soaked in his own urine. When CARMELA ROGERS brought this t

19           LAWNDALE staffs attention, staff were dismissive about her concerns.

20        35. On or about August 2020, Mr. ROGERS was moved to a COVID-19 area at LAWNDALE

21           His family was not informed as to why he was moved to this area of the facility.
22        36. Shortly after he was moved to this area of the facility, Mr. ROGERS 's roommate teste
23
             positive for COVID-19.
24
          37. A LAWNDALE staff member who was familiar with Mr. ROGERS's family told the
25
             that around this time, Mr. ROGERS was behaving oddly, and was not being properly care


                                                         -12-
                                                   COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 30 of 82 Page ID #:30




         for at the facility. Specifically, the staff member explained that Mr. ROGERS was ofte1
 1
         tired and hungry, that LAWNDALE staff was not properly administering Mr. ROGERS'
 2
         medications, and that he was left in his wheelchair for extended periods of time without
 3

 4       protective, pressure-relieving cushion.

 5    38. During a visit on or about August 2020, CARMELA ROGERS was visiting her father

 6       when she noticed that he was wheezing. When she questioned LAWNDALE staff abou

 7       her father's condition, she was told that they were treating Mr. ROGERS with Robitussin.

 8    39. On or about August 8, 2020, Mr. ROGERS was transferred to Gardena Memorial Hospital
 9
         ("Gardena Memorial"). CARMELA ROGERS was not notified that her father wa
10
         transferred until the next day. When she did receive a call from LAWNDALE that he1
11
         father was transferred to the hospital, all LAWNDALE staff would tell her was tha
12
         something happened and that Mr. ROGERS was having trouble breathing.
13
      40. Upon admission to Gardena Memorial, Mr. ROGERS was found to be suffering frm
14
         COVID-19, which he contracted at LAWNDALE due to LAWNDALE staffs failure t
15

16       follow their infectious control policies.

17    41. On August 11, 2020, Mr. ROGERS died. His causes of death are listed as Acut

18       Cardiopulmonary Arrest, Pneumonia, and COVID-19.

19    42. California Regulations clearly demonstrate that at least as early as 2011, California Nursin

20       homes were required to create, implement, maintain, and train their staff as to prope
21
         infection control techniques, an obligation which pertained to Defendant LA WNDAL ·
22
         inasmuch as they claim to operate their facility as a skilled nursing facility.
23

24

25



                                                -13-
                                             COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 31 of 82 Page ID #:31




      43. Despite this regulatory requirement, Defendant LAWNDALE failed to either create
 1
         implement, maintain, or train their staff in the proper infection control mechanism
 2
         necessary to avoid the transmission of disease.
 3

 4    44. Defendants' chronic violation of staff-to-patient ratios, inadequate training of its staff in

 5       relation to infection control, and failure to provide for Mr. ROGERS's safety and care afte

 6       assessing her as suffering from decreased mobility as alleged herein amounted to reek/es

 7       neglect, as Defendants' conduct CARNELL ROGERS to the level of a conscious choic
 8       of a course of action with knowledge of the serious danger to Mr. ROGERS.
 9
      45. Despite their awareness of the risks to Plaintiffs decedent's health and well-being, the car
10
         custodian defendants and each of them repeatedly and flagrantly
11
         provisions of title 22 of the California Code of Regulations as follows:
12
             a. failed to frequently monitor decedent's condition in order to prevent inju
13
                  [§72311(a)(l)(A)], which includes included monitoring her to prevent avoidabl
14
                  falls and accidents, and failure to prevent an otherwise avoidable infection;
15

16           b. failed to develop a care plan with measurable objectives to assure decedent receive

17                adequate care [§72311(a)(l)(B)];

18           c. failed to implement a reasonable care plan;

19           d. failed to notify decedent's treating physician of adverse changes in her condition

20                [§7231 l(a)(3)(B)];
21
             e. failed to properly organize, manage, operate, and/or control LAWNDAL
22
                  [§72501];
23
             f.   violated decedent's right to be free from mental and/or physical abus
24
                  [§72527(a)(9)];
25



                                                -14-
                                             COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 32 of 82 Page ID #:32




            g. violated decedent's right to be treated with consideration, respect and ful
 1
                 recognition of dignity and individuality, including privacy in treatment and in car
 2
                 of personal needs [§72527(a)(l 1)];
 3

 4          h. failed to document reasons for the denial or limitations of decedent's rights in he r

 5               health record;

 6          a. failed to failed to properly implement and maintain a proper infection preventio

 7               and control program designed to provide a safe, sanitary, and comfortabl

 8               environment and to help prevent the development and transmission o
 9
                 communicable diseases and infections [§7232l(b)].
10
            i.   LAWNDALE failed to develop a comprehensive care plan for decedent which
11
                 included measurable objectives and timetables to meet her medical, nursing, mental
12
                 and psycho social needs identified in the comprehensive assessment for decedent;
13
                 more specifically, they failed to develop a realistic plan to assess his ongoing pain,
14
                 given defendant's knowledge that decedent had limited cognitive abilitie
15

16               [§7231 l(a)(2)];

17          j.   during decedent's stay, LAWNDALE failed to maintain an adequate number o

18               qualified personnel to carry out the functions of the facility, especially in light o

19               the number of patients in its facility and the acuity of care necessary for th

20               population of patients; LAWNDALE also failed to maintain the bare minimu
21
                 daily average of 3.0 nursing hours per patient per day [§§72329(a) and (f).
22
                 72501(e)].
23
            k.   In addition, and also despite their awareness of the risks to decedent' s health an
24
                 well-being, the care custodian defendants and each of them failed to employ a
25



                                               -15-
                                            COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 33 of 82 Page ID #:33




                 adequate number of qualified personnel at LAWNDALE throughout the course o
 1
                 decedent's residency, a repeated and flagrant violation of Health and Safety Cod
 2
 3               §1599.l(a);

 4          1.   Failed to enforce social distancing among residents;

 5          m. Failed to cancel all group activities and communal dinning;

 6          n. Failed to timely restrict all visitors;

 7          o. Failed to ensure appropriate staffing levels;
 8          p. Failed to adequately screen volunteers and non-essential healthcare personnel prim
 9
                 to allowing heir entrance into the facility; and
10
            q. Failed to actively screen everyone entering the building for fever and symptoms o
11
                 COVID-19;
12
            r.   Failing to monitor local, state and federal health guidance on the coronavirus fo 1
13
                 maintaining the safety of its residents;
14
            s. failed to frequently monitor CARNELL ROGERS's condition in order to preven
15

16               injury [§723ll(a)(l)(A)];

17          t.   failed to develop a care plan with measurable objectives to assure CARNEL

18               ROGERS received adequate care [§7231 l(a)(l)(B)];

19          u. failed to implement a reasonable care plan to address his treatment needs;

20          v. failed to notify CARNELL ROGERS's treating physician of adverse changes in
21
                 hiscondition [§7231 l(a)(3)(B)];
22
            w. failed to properly organize, manage, operate, and/or control Defendants' facili
23
                 [§72501];
24

25



                                                -16-
                                             COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 34 of 82 Page ID #:34




            x. violated CARNELL ROGERS' s right to be free from mental and/or physical abus
 1
               [§72527(a)(9)];
 2
            y. violated CARNELL ROGERS 's right to be treated with consideration, respect an
 3

 4             full recognition of dignity and individuality, including privacy in treatment and i

 5             care of personal needs [§72527(a)(l 1)];

 6          z. failed to document reasons for the denial or limitations of CARNELL ROGERS'
 7             rights in his health record;
 8          aa. failed to develop a comprehensive care plan for CARNELL ROGERS whic
 9
               included measurable objectives and timetables to meet his medical, nursing, mental

               and psychosocial needs identified in the comprehensive assessment for CARNEL
11
               ROGERS; more specifically, they failed to develop a realistic plan prevent th
12
               development of moisture-associated skin breakdowns. In addition, they failed t
13
               prevent COVID-19, pneumonia, acute cardiopulmonary arrest, pressure ulcers, an
14
               moisture-associated skin breakdown of his buttocks and feet. [§7231 l(a)(2)];
15

16          bb. failed to maintain an adequate number of qualified personnel to carry out th

17             functions of the facility, especially in light of the number of patients in its facili

18             and the acuity of care necessary for the population of patients; Defendants als

19             failed to maintain the bare minimum daily average of 3 .0 nursing hours per patien

20             per day [§§72329(a) and (f), 7250l(e)].
21
            cc. In addition, and also despite their awareness of the risks to CARNELL ROGERS'
22
               health and well-being, the care custodian defendants and each of them failed t
23
               employ an adequate number of qualified personnel at Defendants' facili
24

25



                                                 -17-
                                              COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 35 of 82 Page ID #:35




                  throughout the course of CARNELL ROGERS's residency, a repeated and flagran
 1
                  violation of Health and Safety Code §1599.l(a).
 2
      46. In addition, and also despite their awareness of the risks to decedent's health and well
 3

 4       being, the care custodian defendants and each of them repeatedly violated severa

 5       provisions of title 42 of the Federal Code of Regulations as follows:

 6           b. failed to review and revise said defendants' assessment of decedent's needs as hi

 7                condition changed [42 CFR §483.20(b)(5)];
 8           c. failed to develop a comprehensive care plan for meeting decedent's needs [42 CF
 9
                  §483.20(d)];
10
             d. failed to provide decedent with the necessary care and services required to attain o
11
                  maintain the highest practicable physical, mental and psychosocial well-being [4
12
                  CFR §483 .25], including ensuring her fluid intake and output levels to ensure tha
13
                  she was receiving necessary fluids for proper function of Mr. ROGERS' s urinar
14
                  tract;
15

16           e. failed to develop a comprehensive care plan for CARNELL ROGERS whic

17                included measurable objectives and timetables to meet his medical, nursing, mental

18                and psychosocial needs identified in the comprehensive assessment for CARNEL

19                ROGERS; more specifically, they failed to develop a realistic plan prevent th

20                development of pressure ulcers and moisture-associated skin breakdowns.          I
21
                  addition, they failed to prevent COVID-19 and pneumonia [42 CFR §§483 .20(i
22
                  and (k)];
23
             f.   failed to provide proper nursing services, including but not limited to maintainin
24
                  sufficient staffing levels to provide proper care [42 CFR §483.30];
25



                                               -18-
                                            COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 36 of 82 Page ID #:36




             g. failed to develop a comprehensive care plan for decedent which include
 1
                  measurable objectives and timetables to meet his medical, nursing, mental an
 2
                  psycho social needs identified in the comprehensive assessment for decedent; mor
 3

 4                specifically, they failed to develop a realistic plan to assess his needs give1

 5                Defendants' knowledge that decedent had limited cognitive abilities

 6                §§483.20(i) and (k)];

 7           h. failed to provide an environment to promote maintenance or enhancement o

 8                decedent's quality of life and violated decedent's right to be treated with dignit
 9
                  and respect [42 CFR §483.15];
10
             i.   failed to provide sufficient nursing staff to provide nursing and related services t
11
                  attain or maintain the highest practicable physical, mental and psycho social well
12
                  being of decedent and other residents [42 CFR §483.30]
13
             J. failed to properly implement and maintain a proper infection prevention and contro l
14
                  program designed to provide a safe, sanitary, and comfortable environment and t
15

16                help prevent the development and transmission of communicable diseases an

17                infections [42 C.F.R. §483.80].

18    47. As a direct and legal result of the foregoing, decedent was injured and sustained personal

19        injury in a sum according to proof at trial.

20    48. As a further and direct result of the foregoing, Plaintiff required acute medical care and has
21
          incurred medical expenses in a sum according to proof at trial.
22
23

24

25



                                                    -19-
                                              COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 37 of 82 Page ID #:37




           COUNT I - ELDER ABUSE AND DEPENDENT ADULT CIVIL PROTECTION
 1                                     ACT
                             (AGAINST ALL DEFENDANTS)
 2

 3    49. Plaintiff incorporates by reference and re-alleges all of the allegations contained in th

 4       preceding paragraphs as though set forth fully herein.

 5    50. At all relevant times CARNELL ROGERS was a dependent adult as defined by Welfar

 6       Institutions Code section 15610.27. He was 85 years of age at the time of Defendants'

 7       misconduct and completely reliant on Defendants for all of her care needs in light of hi
 8
         comorbidities and immobility.
 9
      51. The actions described above constitute neglect as defined by Welfare and Institutions Cod
10
         section 15610.57. Defendants, and each of them, neglected Mr. ROGERS, abandoned thei
11
         obligations and engaged in other mistreatment that resulted in physical harm, pain an
12
         mental suffering. Defendants as Mr. ROGERS's care custodians, deprived Mr. ROGER
13
         of services that were necessary to avoid physical harm and mental suffering. Defendant
14
         failed to provide adequate funding and staffing to ensure that Defendants provide
15

16       necessary care to Mr. ROGERS. Defendant failed to: (1) exercise the degree of care that

17       reasonable person in a like position would exercise; (2) protect Mr. ROGERS from healt

18       and safety hazards (3) provide necessary care and protection; (4) provide medical care fo

19       physical and mental health needs; (5) prevent malnutrition and dehydration; (6) create an
20       update an adequate plan of care to protect Mr. ROGERS given the COVID-19 outbreak a
21
         LAWNDALE ; (7) provide adequate staffing levels to provide Mr. ROGERS with th
22
         assistance that she needed; and (8) adequately train staff to assess and respond to infection
23
         outbreaks. As described in this Complaint, Defendants' conduct constitutes neglect of a
24
         elder under Welfare and Institutions Code section 15610.57(a)(l) and (b)(1 )-(4).
25



                                               -20-
                                            COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 38 of 82 Page ID #:38




      52. MR. ROGERS has been harmed by Defendants conduct as described herein. The patten
 1
          of substandard care and neglect to Mr. ROGERS put her at extremely high risk for furthe
 2

 3        injury and contracting COVID-19, and the resulting complications, including injury an

 4        death. Defendants' conduct was a substantial factor in causing Mr. ROGERS to suffe1

 5        physical, emotional, and economic harm, as well as other damages in an amount to b

 6        determined according to proof.

 7    53. Defendants acted with recklessness, malice, oppression and/or fraud. Among other things
 8
          Defendants neglected to take the necessary precautions to prevent Mr. ROGERS' s injuries.
 9
          Defendants' failure to properly implement an infection control policy in accordance wit
10
          state and federal guidance as alleged herein amounted to, at a minimum reckless neglect,
11
          as Defendants' conduct CARNELL ROGERS to the level of a conscious choice of a cours
12
          of action with knowledge of the serious danger to Mr. ROGERS.       Plaintiff, individually
13
          and as successor in interest to Mr. ROGERS is entitled to compensatory damages, as well
14
         as punitive damages in an amount to be determined according to proof, as well as attorney'.
15

16       fees and costs pursuant to Welfare and Institutions Code Section 15657.

17                                   COUNT II - NEGLIGENCE
                                   (AGAINST ALL DEFENDANTS)
18
      54. Plaintiff incorporates by reference and re-alleges all of the allegations contained in th
19
         preceding paragraphs as though set forth fully herein.
20
      55. Plaintiff was a resident of LAWNDALE and DOES 1-50 and under the care of Defendants
21

22       and each of them, from on or about 2019 through August 2020. By virtue of the foregoing

23       Defendants and each of them owed a duty of ordinary care to the decedent, to use tha

24       degree of care and skill that a reasonably prudent person would use under the same       01


25       similar circumstances, including but not limited to a duty to:



                                              -21-
                                           COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 39 of 82 Page ID #:39




             A. Ensure that each care worker receive adequate training before working with Mr.
 1
                 ROGERS;
 2
             B. Monitor, record and report changes in Mr. ROGERS' condition;
 3

 4           C. Note and properly react to emergent conditions and provide timely medical care t

 5               Mr. ROGERS or otherwise act appropriately when conditions indicate; and

 6           D. Treat Mr. ROGERS as an individual with respect, dignity, and without abuse;

 7           E. Implement a state required infectious control policy.
 8    56. Defendants and each of them breached the aforesaid duty of care.
 9
      57. Defendants' negligence, carelessness, recklessness, and unlawfulness was a substantia
10
         factor in causing Mr. ROGERS to suffer tremendous physical, emotional, economic an
11
         fatal harm as well as other damages to be proven at the time of trial.
12
      58. As a direct and proximate cause of Defendants' tortious misconduct decedent suffered
13
         personal injuries and economic damages in a sum to be proven at the time of trial. Mr.
14
         ROGERS suffered tremendous physical, emotional, and economic harm as well as othe
15

16       damages in an amount to be determined according to proof.

17                             COUNT III-WRONGFUL DEATH

18                               (AGAINST ALL DEFENDANTS)

19    59. Plaintiffs incorporate by reference and reallege all of the allegations contained in th

20       preceding paragraphs of this Complaint as though fully set forth herein.
21
      60. Defendants and DOES 1-50, and each of them, negligently, carelessly, recklessly and/o
22
         unlawfully operated LAWNDALE so as to cause the death of CARNELL ROGERS.
23
      61. Defendants LAWNDALE and DOES 1-50 were agents, servants, employees, successor
24
         in interest, and/or joint venturers of one another, and were, as such, acting within th
25



                                                 -22-
                                            COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 40 of 82 Page ID #:40




         course, scope, and authority of said agency, employment, and/or venture when the
 1
         negligently, carelessly, recklessly, and unlawfully withheld necessary care fro
 2
         CARNELL ROGERS so as to cause CARNELL ROGERS'S death.
 3

 4    62. As a direct and legal result of the wrongful acts and omissions of the Defendants

 5       CARNELL ROGERS died.

 6    63. By reason of the wrongful death of CARNELL ROGERS resulting from the wrongful acts

 7       and omissions of the Defendants, and DOES 1-50, Plaintiff has incurred funeral and burial

 8       expenses, and related medical expenses, in an amount to be determined at trial.
 9
      64. By reason of the wrongful death of CARNELL ROGERS, resulting from the wrongful act
10
         and omissions of Defendants and DOES 1-50 and each of them, Plaintiff suffered an
11
         continue to suffer loss of love, companionship, comfort, affection, solace, and the moral
12
         and economic support of her father.
13
      65. As a direct a legal result of the aforementioned acts of Defendants LAWNDALE, an
14
         DOES 1-50, inclusive, Plaintiffs, by reason of the wrongful death of CARNELL ROGERS
15

16       resulting from the wrongful acts and/or omissions of Defendants, hereby seek recovery o

17       other such relief as may be just and provided for under Code of Civ. Proc. § 377.61.

18    66. Plaintiffs are informed and believe, and thereon allege, that in the days leading up t

19       CARNELL ROGERS' s death and continuing through her death, Defendants LAWNDAL

20       and DOES 1 through 50, and each of them, at all times mentioned, were under a statuto
21
         duty to comply with all applicable federal and state laws and regulations governing nursin
22
         homes in California, including but not limited to the following:
23
             •   42 C.F.R. § 483.l0(a) & (e) (respect, dignity, & without abuse);
24
             •   42 C.F.R. § 483.21 (care plan);
25



                                              -23-
                                           COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 41 of 82 Page ID #:41




                •   42 C.F.R. § 483.25 (quality care must be provided, protecting for health and safel
 1
                    hazards);
 2

 3              •   42 C.F.R. § 483 .30 (adequate physician oversight);

 4              •   Cal. Health & Safety Code§ 1279.6 (safety plan);

 5              •   Cal. Health & Safety Code§ 1337.1 (adequate training);

 6              •   Cal. Health & Safety Code§ 1559.l(a) (adequate and qualified staff);
 7
                •   22 CCR§ 72311 (Care plan and prompt reporting)
 8
                •   22 CCR § 72315 (required services);
 9
                •   22 CCR§ 72329(a) & 7250l(e) (adequate staffing);
10
                •   22 CCR§ 72517 (adequate training);
11

12              •   22 CCR§ 72523 (adequate policies and procedures);

13              •   22 CCR§ 72527(a)(l 1) (respect, dignity, & without abuse);

14              •   22 CCR § 7253 7 (reporting of communicable diseases);

15              •   22 CCR§ 72539 (reporting of outbreaks);
16
                •   22 CCR§ 72541 (reporting of unusual occurrences);
17
                •   42 U.S.C. § 1396r(b)(2) (adequate plan of care);
18
     Defendants' violations of these laws and regulations were a contributing factor to the death o
19
     CARNELL ROGERS.
20
        67. CARNELL ROGERS was one of the class of persons whose protection the aforementione
21
            laws and regulations, as well as Welfare and Institutions Code §§15600 et seq.,
22

23          afforded.

24      68. As a direct and legal result of the wrongful acts and omissions of Defendants, includin

25          DOES 1-50, CARNELL ROGERS died.



                                                 -24-
                                              COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 42 of 82 Page ID #:42




      69. By reason of the wrongful death of CARNELL ROGERS resulting from the wrongful act
 1
          and omissions of Defendants, and DOES 1-50, Plaintiffs have incurred funeral and burial
 2

 3        expenses, and related medical expenses, in an amount to be determined at trial.

 4    70. By reason of the wrongful death of CARNELL ROGERS, resulting from the wrongful act

 5        and omissions of Defendants

 6                     ENHANCED REMEDIES - WILFULL MISCONDUCT
                              (AGAINST ALL DEFENDANTS)
 7
      71. Plaintiff incorporates by reference and re-alleges all of the allegations contained in the
 8
         preceding paragraphs as though set forth fully herein.
 9

10    72. Because Mr. ROGERS was a resident of LAWNDALE, defendants LAWNDALE, BRIUS

11       GRANITE HILLS, WELLNESS, PACIFIC REHAB, PACIFIC WELLNESS and DOES

12        1 to 50, inclusive, had a duty under federal and state law and regulations designed an

13       implemented for the protection and benefit of skilled nursing resident including Mr.
14       ROGERS to provide their patients with care, comfort and safety.
15
      73. Defendants LAWNDALE, BRIUS, GRANITE HILLS, WELLNESS, PACIFIC REHAB,
16
         PACIFIC WELLNESS and DOES 1 to 50, inclusive owed a duty to Mr. ROGERS t
17
         provide her with 24-hour nursing care and physician services necessary to attain an
18
         maintain Plaintiffs highest practicable level of physical, mental and psycho social well
19
         being.
20
      74. In addition, and without limiting the generality of the foregoing, defendants LAWNDALE
21

22       BRIUS, GRANITE HILLS, WELLNESS, PACIFIC REHAB, PACIFIC WELLNESS

23       and DOES 1 to 50 provide skilled nursing care and physician services in accordance wit!

24       the prevailing Standard of Practice in the Skilled Nursing Facilities and State and Federal

25       laws and regulations;



                                               -25-
                                            COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 43 of 82 Page ID #:43




             a. establish and implement a patient-care plan for plaintiff based upon and includin
 1
               without limitation an ongoing process of identifying care needs;
 2
 3           b. maintain nursing and other staffing at levels adequate to meet the needs of decedent;

 4           c. follow proper nursing and physician care standards to maximize the health, safety an

 5             well-being of decedent;

 6      d. note and properly react to emergency conditions and to timely transfer decedent to an

 7             acute care facility or otherwise act when conditions so indicated;
 8
        e. maintain accurate records of decedent's condition, treatment and activity;
 9
        f.     employ nursing staff with the qualifications to provide the necessary nursing service
10
               for plaintiff;
11
        g. implement the facility policy and procedures consistently;
12
        h. keep all current clinical information centralized in decedent's health record;
13
        1.     provide appropriate records for physicians and ancillary orders;
14
      75. Defendants LAWNDALE, BRIUS, GRANITE HILLS, WELLNESS, PACIFIC REHAB,
15

16           PACIFIC WELLNESS and DOES 1 to 50, inclusive and each of them, willfully and/o

17       recklessly ignored or otherwise violated the state and federal laws and regulations designed

18       to protect patients of skilled nursing facilities, including Mr. ROGERS; said laws include,

19       without limitation, those statutes and regulations set forth herein.

20    76. These acts were intentional and in reckless disregard for the probability that severe inj
21
         or death would result from defendants' failure to carefully adhere to their duties.
22
         Defendants's managing agents including but not limited to the Director of Nursing and/01
23
         administrator knew of staff failures and ratified that conduct by failing to take an
24
         reasonable action to implement proper protocols to protect against severe injury and death.
25



                                                 -26-
                                              COMPLAINT
     Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 44 of 82 Page ID #:44




          77. Defendants LAWNDALE, BRilJS, GRANITE HILLS, WELLNESS, PACIFIC REHAB,
 1
             PACIFIC WELLNESS and DOES 1 to 50, inclusive and each of them, knew or shoul
 2
 3           have known in the exercise of reasonable diligence, that there was a probability that injury

 4           or death to Mr. ROGERS would result from their failure to perform their duties.

 5        78. At all times herein mentioned, defendants LAWNDALE, BRIUS, GRANITE HILLS

 6           WELLNESS, PACIFIC REHAB, PACIFIC WELLNESS, and DOES 1 to 50, inclusive,

 7           and each of them, knew of the existence of the regulations and laws that protected elder
 8
             and dependent adults and knew that the lives and health ofresidents such as decedent wer
 9
             at risk whenever defendants failed to meet such duties.
10
          79. Defendants LAWNDALE, BRilJS, GRANITE HILLS, WELLNESS, PACIFIC REHAB,
11
             PACIFIC WELLNESS and DOES 1 to 50, inclusive, and each of them, knew their routine
12
             pattern and repeated failure to comply with such duties would probably result in injuries t
13
             residents, including Mr. ROGERS and in fact, did result in injury to Mr. ROGERS.
14
          80. In breaching their duties to plaintiff, defendants acted intentionally and in consciou
15

16           disregard of the health and safety of their residents, including plaintiff, all according to th

17           plan of maintaining inadequate resident care, thereby unlawfully increasing th

18           profitability of LAWNDALE, BRilJS, GRANITE HILLS, WELLNESS, PACIFI

19           REHAB, PACIFIC WELLNESS and DOES 1-50'S business operations.

20        81. That is defendants, under the control of and management of LAWNDALE, BRilJS
21
             GRANITE HILLS, WELLNESS, PACIFIC REHAB, PACIFIC WELLNESS and DOES
22
             1-50, determined that they would ignore common and basic legally required minimum car
23
             to the elders and dependent under their care and custody for the sole purpose of increasin
24
25



                                                   -27-
                                                COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 45 of 82 Page ID #:45




         profits irrespective of the mayhem and death defendant's conduct was reaping upon th
 1
         elders, including Mr. ROGERS.
 2
      82. In doing the acts alleged herein, defendants LAWNDALE, BRIDS, GRANITE HILLS
 3

 4       WELLNESS, PACIFIC REHAB, PACIFIC WELLNESS and DOES 1 to 50, inclusive

 5       and each of them, breached certain duties which would require them to devote resources t

 6       the care and treatment of patients like Mr. ROGERS and to maintain adequate staffin

 7       levels, not to divert those resources solely to the attainment of profit goals.
 8    83. The conduct of defendants, as alleged, constitutes neglect as defined in Welfare
 9
         Institutions Code § 15610.57 in that said defendants failed to exercise the degree of car -
10
         that a reasonable person having the care and custody of CARNELL ROGERS woul
11
         exercise. The "neglect" as defined in Welfare & Institutions Code, § 15610.5 7 constitute
12
         abuse of a dependent adult as contemplated by the Elder Adult Dependent Adult Civi
13
         Protection Act [EADACPA] and Delaney v. Baker ( 1999) 20 Cal.4th 23.
14

15

16

17

18

19

20
21

22
23

24

25



                                                -28-
                                             COMPLAINT
 Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 46 of 82 Page ID #:46




                                      PRAYER FOR RELIEF
 1
          WHEREFORE, Plaintiff prays for judgment and damages against Defendant as follows:
 2
             a. General and special compensatory damages according to proof;
 3

 4           b. Punitive damages according to proof, including but not limited to treble punitiv

 5                damages per Civil Code section 3345;

 6           c. For prejudgment and post-judgment interest upon such judgment at the maximu

 7                rate provided by law;
 8           d. Reasonable costs of suit;
 9
             e. Attorney's fees per Welfare and Institutions Code section 15657; and
10
             f.   Such other or further relief as the Court may deem proper.
11
     RESPECTFULLY SUBMITTED March 31, 2021.
12

13                                                             Isl Dawn M. Smith
                                                               Dawn M. Smith, Esq.
14                                                             SMITH CLINESMITH, LLP
                                                               325 N. St. Paul St., 29 th Floor
15
                                                               Dallas, TX 75201
                                                               Telephone: (214) 953-1900
16
                                                               Facsimile: (214) 953-1901
17                                                             dawn@smithclinesmith.com
                                                               Attorney for Plaintiffs
18

19

20

21

22
23

24

25



                                               -29-
                                            COMPLAINT
               Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 47 of 82 Page ID #:47
Electronica llv FILED by Superior Court of California, Coumv of Los Anqeles on 04/07/2021 09:42 AM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez.Deputy di'M010
             ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)~ l/:> I 1..,v·i ,.llO<'.
                                                                                                                                                                                       -
                                                                                                                                                FOR COURT USE ONLY
             Dawn M. Smith, Esq. (SBN 222481)
             325 N. St. Paul, 29th Floor
             Dallas, Texas 75201

                   TELEPHONE NO.: 214-953-1900                            FAX NO. (Optional): 214-953-1901
              ATTORNEY FOR (Name):
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
           STREET ADDRESS:      111 N. Hill Street
           MAILING ADDRESS:     111 N. Hill Street
          c1TY AND z1P co DE:   Los Angeles, CA 90012
              BRANCH NAME:      Stanley Mosk Courthouse
          CASE NAME:
           Carmela Rogers et al. v. Lawndale Healthcare & Wellness Centre, LLC et al.
                   CIVIL CASE COVER SHEET                                  Complex Case Designation                         CASE NUMBER:
          0        Unlimited               D        Limited         D Counter              D Joinder                21STCV1                                              3152
                   (Amount                          (Amount
                                                                   Filed with first appearance by defendant JUDGE:
                   demanded                         demanded is
                                                                        (Cal. Rules of Court, rule 3.402)    DEPT.:
                   exceeds $25,000)                 $25,000)
                                                     Items 1-6 below must be completed (see mstruct,ons on page 2).
           1. Check one box below for the case type that best describes this case:
              Auto Tort                                               Contract                                          Provisionally Complex Civil Litigation
              CJ       Auto (22)                                      D      Breach of contract/warranty (06)           (Cal. Rules of Court, rules 3.400-3.403)
              CJ       Uninsured motorist (46)                        D      Rule 3.740 collections (09)                D      Antitrust/Trade regulation (03)
              Other PI/PD/WD (Personal Injury/Property                D      Other collections (09)                     D      Construction defect (10)
              Damage/Wrongful Death) Tort                             D      Insurance coverage (18)                    D      Mass tort (40)
              CJ
              r---i
                       Asbestos (04)                                  11
                                                                      L___J Other contract (37)
                                                                                                                        D      Securities litigation (28)
                       Product liability (24)
              L__J
                                                                      Real Property                                     D      Environmental/Toxic tort (30)
              CJ       Medical malpractice (45)                       D      Eminent domain/Inverse                     D      Insurance coverage claims arising from the
                                                                                                                               above listed provisionally complex case
              LJ       Other Pl/PD/WO (23)                                   condemnation (14)
                                                                                                                               types (41)
              Non-Pl/PD/WD (Other) Tort                               D      Wrongful eviction (33)                     Enforcement of Judgment
              CJ       Business tort/unfair business practice (07)    D      Other real property (26)                   D      Enforcement of judgment (20)
              CJ       Civil rights (08)                           Unlawful Detainer                                    Miscellaneous Civil Complaint
              CJ       Defamation (13)                                D Commercial (31)                                 0      RIC0(27)
              CJ       Fraud (16)                                     D Residential (32)
                                                                                                                        D      Other complaint (not specified above) (42)
              CJ       Intellectual property (19)                     D      Drugs (38)                                 Miscellaneous Civil Petition
              CJ       Professional negligence (25)                   Judicial Review
                                                                                                                        D
              CJ       Other non-Pl/PD/WO tort (35)                  D       Asset forfeiture (05)                             Partnership and corporate governance (21)

              Employment                                             D       Petition re: arbitration award (11)        CK]    Other petition (not specified above) (43)
              CJ       Wrongful termination (36)                     D       Writ of mandate (02)
              CJ       Other employment (15)                         D       Other judicial review (39)
         2.    This case D       is     0 is not complex under rule 3.400 of the                       California Rules of Court. If the case is complex, mark the
              factors requiring exceptional judicial management:
              a. D      Large number of separately represented parties       d. D                      Large number of witnesses
              b.   D    Extensive motion practice raising difficult or novel e.                 D      Coordination with related actions pending in one or more
                        issues that will be time-consuming to resolve                                  courts in other counties, states, or countries, or in a federal
              c.   D       Substantial amount of documentary evidence                                  court
                                                                                      f.        D      Substantial postjudgment judicial supervision
         3.    Remedies sought (check all that apply): a.           D      monetary b. D             nonmonetary; declaratory or injunctive relief c. D                         punitive
         4.    Number of causes of action (specify): 3
         5. This case         D
                              is     ~ is not      a class action suit.
         6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
         Date: 03/31/2021
         Dawn M. Smith, Esq.
                                 PE OR PRINT NAME                                                      SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                          OTCE
           • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
             under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
             in sanctions.
           • File this cover sheet in addition to any cover sheet required by local court rule.
           • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
             other parties to the action or proceeding.
           • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                              Page 1 of2
         Form Adopted for Mandatory Use                                                                                          Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
         Judicial Council of California                                 CIVIL CASE COVER SHEET                                           Cal. Standards of Judicial Administration, std. 3.10
         CM-010 [Rev. July 1, 2007]                                                                                                                                      www.courts.ca.gov
       Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 48 of 82 Page ID #:48

                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                           CM-010
 To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
 statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
  Auto Tort                                     Contract                                           Provisionally Complex Civil Litigation (Cal.
      Auto (22)-Personal Injury/Property            Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                        Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
        Uninsured Motorist (46) (if the                      Contract (not unlawful detainer            Construction Defect (10)
         case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
         motorist claim subject to                      Contract/Warranty Breach-Seller                 Securities Litigation (28)
         arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
         instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
  Other PIIPD/WD (Personal Injury/                           Warranty                                         (arising from provisionally complex
  Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                     case type listed above) (41)
  Tort                                              Collections (e.g., money owed, open            Enforcement of Judgment
       Asbestos (04)                                    book accounts) (09)                           Enforcement of Judgment (20)
         Asbestos Property Damage                       Collection Case-Seller Plaintiff                  Abstract of Judgment (Out of
         Asbestos Personal Injury/                      Other Promissory Note/Collections                      County)
               Wrongful Death                                Case                                     Confession of Judgment (non-
       Product Liability (not asbestos or           Insurance Coverage (not provisionally                  domestic relations)
          toxic/environmental) (24)                     complex) ( 18)                                Sister State Judgment
       Medical Malpractice (45)                        Auto Subrogation                               Administrative Agency Award
           Medical Malpractice-                         Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                               Petition/Certification of Entry of
       Other Professional Health Care                   Contractual Fraud                                  Judgment on Unpaid Taxes
             Malpractice                                Other Contract Dispute                        Other Enforcement of Judgment
       Other PI/PD/WD (23)                      Real Property                                               Case
           Premises Liability (e.g., slip          Eminent Domain/Inverse                          Miscellaneous Clvll Complaint
                and fall)                             Condemnation (14)                               RICO (27)
           Intentional Bodily Injury/PD/WO         Wrongful Eviction (33)                             Other Complaint (not specified
                 (e.g., assault, vandalism)        Other Real Property (e.g., quiet title) (26)           above) (42)
           Intentional Infliction of                  Writ of Possession of Real Property                 Declaratory Relief Only
                Emotional Distress                    Mortgage Foreclosure                                Injunctive Relief Only (non-
           Negligent Infliction of                    Quiet Title                                              harassment)
                 Emotional Distress                   Other Real Property (not eminent                    Mechanics Lien
           Other Pl/PD/WO                             domain, landlord/tenant, or                         Other Commercial Complaint
  Non-PI/PD/WD (Other) Tort                           foreclosure)                                             Case (non-tort/non-complex)
       Business Tort/Unfair Business            Unlawful Detainer                                         Other Civil Complaint
           Practice (07)                           Commercial (31)                                             (non-tort/non-complex)
       Civil Rights (e.g., discrimination,         Residential (32)                                Miscellaneous Civil Petition
            false arrest) (not civil               Drugs (38) (if the case involves illegal           Partnership and Corporate
            harassment) (08)                       drugs, check this item; otherwise,                    Governance (21)
       Defamation (e.g., slander, libel)           report as Commercial or Residential)               Other Petition (not specified
             (13)                               Judicial Review                                          above) (43)
       Fraud (16)                                  Asset Forfeiture (05)                                 Civil Harassment
       Intellectual Property (19)                  Petition Re: Arbitration Award (11)                   Workplace Violence
       Professional Negligence (25)                Writ of Mandate (02)                                  Elder/Dependent Adult
          Legal Malpractice                            Writ-Administrative Mandamus                           Abuse
          Other Professional Malpractice               Writ-Mandamus on Limited Court                    Election Contest
               (not medical or legal)                      Case Matter                                   Petition for Name Change
       Other Non-Pl/PD/WO Tort (35)                    Writ-Other Limited Court Case                     Petition for Relief From Late
 Employment                                                Review                                             Claim
       Wrongful Termination (36)                   Other Judicial Review (39)                            Other Civil Petition
       Other Employment (15)                           Review of Health Officer Order
                                                       Notice of Ar,peal-Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                 Page 2 of2
                                                        CIVIL CASE COVER SHEET
                Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 49 of 82 Page ID #:49
Electron ically FILED by Superior Court of California , County of Los Angeles on 04/07/2021 09:42 AM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                                                                                        21STCV13152


                                                                                                                        CASE NUMBER
         SHORT TITLE:   Carmela Rogers et al. v. Lawndale Healthcare & Wellness Centre et al.
                                                                                                                                       21 STCV"1 3152

                                       CIVIL CASE COVER SHEET ADDENDUM AND
                                               STATEMENT OF LOCATION
                        {CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                        This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




             Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                           Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


             Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

             Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                           chosen.

                                                  Applicable Reasons for Choosing Court Filing Location (Column C)

       1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                7. Location where petitioner resides.

      2. Permissive filing in central district.                                                        8. Location wherein defendanVrespondentfunctions wholly.

      3. Location where cause of action arose.                                                         9. Location where one or more of the parties reside.

      4. Mandatory personal injury filing in North District.                                         10. Location of Labor Commissioner Office.
                                                                                                     11. Mandatory filing location (Hub Cases - unlawful detainer, limited
      5. Location where performance required or defendant resides.
                                                                                                     non-collection, limited collection, or personal injury).
      6. Location of property or permanently garaged vehicle.




                                         A                                                                   B                                                               C
                             Civil Case Cover Sheet                                                   Type of Action                                              Applicable Reasons -
                                   Category No.                                                      (Check only one)                                              See Step 3 Above

                                     Auto {22)                 □ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                            1, 4, 11

                            Uninsured Motorist (46)            □ A7110 Personal Injury/Property Damage/Wrongful Death - Uninsured Motorist                       1, 4, 11


                                                               □ A6070 Asbestos Property Damage                                                                  1, 11
                                  Asbestos (04)
                                                               □   A7221 Asbestos - Personal Injury/Wrongful Death                                               1, 11

                              Product Liability (24)           □ A7260 Product Liability (not asbestos or toxic/environmental)                                   1, 4, 11

                                                                                                                                                                 1, 4, 11
                                                               □   A7210 Medical Malpractice - Physicians & Surgeons
                            Medical Malpractice (45)
                                                                                                                                                                 1, 4, 11
                                                              □ A7240 Other Professional Health Care Malpractice

                                                              □ A7250 Premises Liability (e.g., slip and fall)                                                   1, 4, 11
                                Other Personal
                                Injury Property               □ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,                            1, 4, 11
                               Damage Wrongful                        assault. vandalism, etc.)
                                  Death (23)                                                                                                                     1, 4, 11
                                                              □ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                                 1, 4, 11
                                                              □ A7220 Other Personal Injury/Property Damage/Wrongful Death




         LASC CIV 109 Rev. 12/18
                                                            CIVIL CASE COVER SHEET ADDENDUM                                                                  Local Rule 2.3

          For Mandatory Use
                                                               AND STATEMENT OF LOCATION                                                                         Page 1 of 4
            Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 50 of 82 Page ID #:50


                                                                                                        CASE NUMBER
SHORT TITLE:         Carmela Rogers et al. v. Lawndale Healthcare & Wellness Centre et al.


                                    A                                                           B                                             C Applicable
                         Civil Case Cover Sheet                                           Type of Action                                   Reasons - See Step 3
                               Category No.                                              (Check only one)                                        Above

                           Business Tort (07)          □ A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1, 2, 3

  ~5                         Civil Rights (08)         □ A6005 Civil Rights/Discrimination                                                 1, 2, 3
   8. l-
   e=
  a.i                       Defamation (13)            □ A6010 Defamation (slander/libel)                                                  1, 2, 3
  ~e
  ·--e
   :::,
   r:: en
  - r::
  iii
              :::,
                                Fraud (16)             □ A6013 Fraud (no contract)                                                         1, 2, 3

   6 3:
   111-                                                □ A6017 Legal Malpractice                                                           1, 2, 3
   .. Cl)
   a,         en      Professional Negligence (25)
  a.          I'll
                                                       □ A6050 Other Professional Malpractice (not medical or legal)                       1, 2, 3
   c0         E
              I'll
  zc
                                Other (35)             □ A6025 Other Non-Personal Injury/Property Damage tort                              1, 2, 3


     c  Cl)
                       Wrongful Termination (36)       □ A6037 Wrongful Termination                                                        1, 2, 3
     e  >,
       0                                               □ A6024 Other Employment Complaint Case                                             1, 2, 3
     a.                  Other Employment (15)
     E                                                 □ A6109 Labor Commissioner Appeals                                                  10
     w
                                                       □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful          2, 5
                                                               eviction)
                      Breach of Contract/ Warranty                                                                                         2, 5
                                  (06)                 □ A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                            (not insurance)                                                                                                1, 2, 5
                                                       □ A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                           1, 2, 5
                                                       □ A6028 Other Breach of Contract/Warranty (not fraud or negligence)

     ~
                                                       □ A6002 Collections Case-Seller Plaintiff                                           5, 6, 11

    - E
      r::
      0
     t,)
                            Collections (09)
                                                       □ A6012 Other Promissory Note/Collections Case                                     5, 11

                                                       □ A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                               Purchased on or after Januarv 1 2014)

                        Insurance Coverage (18)        □ A6015 Insurance Coverage (not complex)                                            1, 2, 5, 8


                                                       □ A6009 Contractual Fraud                                                           1,2, 3, 5
                          Other Contract (37)          □   A6031 Tortious Interference                                                     1, 2,3, 5

                                                       □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)               1,2, 3, 8, 9

                        Eminent Domain/Inverse                                                              Number of parcels_ _ _
                          Condemnation (14)            □ A7300 Eminent Domain/Condemnation                                                2, 6

    ~
    Q)
      Cl.                Wrongful Eviction (33)        □ A6023 Wrongful Eviction Case                                                     2,6
    e
    a.
    iii                                                □ A6018 Mortgage Foreclosure                                                       2,6
    ~                   Other Real Property (26)       □ A6032 Quiet Title                                                                2, 6

                                                       □ A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                     Unlawful Detainer-Commercial
     ...
     Q)
                                 (31)                  □ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
     r::
    ~
    a
                      Unlawful Detainer-Residential
                                  /32)                □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)              6, 11


    i
    i:
                          Unlawful Detainer-
                         Post-Foreclosure (34)        □ A6020FUnlawful Detainer-Post-Foreclosure                                          2, 6, 11

    ::,               Unlawful Detainer-Drugs (38)    □ A6022 Unlawful Detainer-Drugs                                                     2,6, 11



                                                      CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                         AND STATEMENT OF LOCATION                                                        Page 2 of 4
For Mandatory Use
             Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 51 of 82 Page ID #:51


SHORT TITLE:        Carmela Rogers et al. v. Lawndale Healthcare & Wellness Centre et al.                  CASE NUMBER




                                     A                                                           B                                  C Applicable
                        Civil Case Cover Sheet                                             Type of Action                        Reasons - See Step 3
                              Category No.                                                (Check only one)                             Above

                         Asset Forfeiture (05)           □ A6108 Asset Forfeiture Case                                           2, 3,6


                       Petition re Arbitration ( 11 )    □ A6115 Petition to Compel/ConfirmNacate Arbitration                    2, 5


                                                         □   A6151 Writ - Administrative Mandamus                                2, 8
                         Writ of Mandate (02)            □   A6152 Writ- Mandamus on Limited Court Case Matter                   2

                                                         □   A6153 Writ- Other Limited Court Case Review                         2


                      Other Judicial Review (39)         □   A6150 Other Writ /Judicial Review                                   2,8


         C:
                    Antitrust/Trade Regulation (03)      □ A6003 Antitrust/Trade Regulation                                      1, 2, 8


        .s
        .!2
        1u
         en
        :::i
                       Construction Defect (10)

                      Claims Involving Mass Tort
                                                         □   A6007 Construction Defect


                                                         □ A6006 Claims Involving Mass Tort
                                                                                                                                 1, 2, 3


                                                                                                                                 1, 2, 8
        ci.                      (40)
        E
         0
        (.)            Securities Litigation (28)        □   A6035 Securities Litigation Case                                    1, 2, 8
        .2:-
        "jij
         C                    Toxic Tort
         0                Environmental (30)             □ A6036 Toxic Tort/Environmental                                        1, 2, 3, 8
        'iii
        ·s:
        e
        CL
                      Insurance Coverage Claims
                        from Complex Case (41)           □ A6014 Insurance Coverage/Subrogation (complex case only)              1, 2, 5, 8


                                                         □ A6141 Sister State Judgment                                           2, 5, 11

  --
  C:
  a,
  E E
               C:
               a,
                             Enforcement
                                                         □   A6160 Abstract of Judgment

                                                         □ A6107 Confession of Judgment (non-domestic relations)
                                                                                                                                 2,6
                                                                                                                                 2,9
  ~.g>                     of Judgment (20)
                                                         □   A6140 Administrative Agency Award (not unpaid taxes)                2, 8
  .e         ~
  ~          0                                           □   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax      2, 8

                                                         □ A6112 Other Enforcement of Judgment Case                              2, 8, 9

                               RICO (27)                 □ A6033 Racketeering (RICO) Case                                        1, 2, 8


                                                         □ A6030 Declaratory Relief Only                                         1, 2, 8

                           Other Complaints              □ A6040 Injunctive Relief Only (not domestic/harassment)                2,8
                      (Not Specified Above) (42)
                                                         □   A6011 Other Commercial Complaint Case (non-tort/non-complex)        1, 2, 8

                                                         □ A6000 Other Civil Complaint (non-tort/non-complex)                    1, 2, 8

                       Partnership Corporation
                          Governance (21)                □   A6113 Partnership and Corporate Governance Case                    2, 8


                                                         □ A6121 Civil Harassment With Damages                                  2, 3,9

  "'0 "'O
  ::I          C:                                        □ A6123 Workplace Harassment With Damages                              2, 3, 9
  ~:.::.                                                IZI A6124 Elder/Dependent Adult Abuse Case With Damages                 2, 3,9
 ..!! ~                  Other Petitions (Not
 ~ CL                   Specified Above) (43)            □ A6190 Election Contest                                               2
 :i"':~
      (.)                                                □ A6110 Petition for Change of Name/Change of Gender                   2, 7
                                                         □ A6170 Petition for Relief from Late Claim Law                        2, 3,8
                                                         □ A6100 Other Civil Petition                                           2, 9




                                                        CIVIL CASE COVER SHEET ADDENDUM                                       Local Rule 2.3
LASO CIV 109 Rev. 12/18
                                                           AND STATEMENT OF LOCATION                                            Page 3 of 4
For Mandatory Use
        Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 52 of 82 Page ID #:52


 SHORT TITLE:   Carmela Rogers et al. v. Lawndale Healthcare & Wellness Centre et al.       CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column c for the
             type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
             (No address required for class action cases).

                                                                     ADDRESS:
   REASON:                                                                                      15100 Prairie Avenue

    0 1.02.03. □ 4 . □ 5. □ 6. □ 7. □ 8. 0 9. □ 10. □ 11.




   CITY:                                     STATE:     ZIP CODE:


   Lawndale                                 CA         90260


Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                           District of
             the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(l)(E)].




  Dated: 03/31/2021
                                                                                        (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

        1.   Original Complaint or Petition.

        2.   If filing a Complaint, a completed Summons form for issuance by the Clerk.

        3.   Civil Case Cover Sheet, Judicial Council form CM-010.

        4.   Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
             02/16).

        5.   Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

        6.   A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
             minor under 18 years of age will be required by Court in order to issue a summons.

        7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
             must be served along with the summons and complaint, or other initiating pleading in the case.




                                           CIVIL CASE COVER SHEETADDENDUM                                                 Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                              AND STATEMENT OF LOCATION                                                     Page 4 of 4
 For   Mandatory Use
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 53 of 82 Page ID #:53



                                                                                                    2019-0eN-Ol<MIO

                                                                                        FILED
                                                                                Superior Court of Cllllbrala
    1                                                                             Caaaty oU,os Angela

    2                                                                                 UAY OJ 2019
    3
    4
                                                                            'r~J&;om:'
    s                          SUPERIOR COURT OF'THB STATS OP CALIFORNIA
    6
                                      FORTHBCOUNTYOFLOSANGBLES
    7

    8   IN RE LOS ANGELES SUPERIOR COURT)                  FIRST AMENDED GENERAL ORDER
        -MANDATORY BLECTRONIC FILING )
    9   FORCIVll..                      )
   10                                                  ~
   11

   12          On December 31 2018, the Los Angeles County Superior Court mandated electronic filing ofall
   13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019. the Los
   14   Angeles County Superior Cowt mandated electronic filing of aU documents riled in Non-Complex
   IS   Unlimited Civil cases by litiganu rcpRSCnted by attorneys. (CaJifomia Rules of Court. rule 2,2S3(b).)
   16   All electronically filed documents in Limited and Non-Complex Unlimited cases arc subject to the
   17   following:
   18   1) DEFINfflONS
   19      a) "Bookmark" A bookmark is a PDF document navigational tool that allows the Rader to
   20          quickly locate and navigate to a designated point of interest within a document.
  21       b) ''EfiUng Portal'' The official court website includes a webpage, referred to as the ef1Ung
  22           portal, that gives litigants access to the approved Electronic Filing Service Providers.
  23       c) "Electroalc Envelope" A Cransaction through the electronic service provider for submission
  24           of documenu to the Court for processing which may contaln one Ol' more PDP documents
  2S           atcachcd.
  26       d) ''Electronic Filing" Blectronic Piling (efiUng) is the electronic transmission to a Coun of a
  27           document in electronic fonn. (caJifomia Rules of Court. rule 2,2SO(b)(7).)
  28

                           FIRST AMENDED OENERAl. ORDER RE MANDATORY ELECTRONIC Fll.JNO FOR CVlL
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 54 of 82 Page ID #:54



                                                                                                2019-CiEN.014-00



   l     c) "Eledrtlnlc FRing Service Provider'' An Electronic Pilina Service Provider (EFSP) is a
   2        person or entity that receives an electronic filing from a party for retransmission to the Court.
   3        ID the submission of filings, the EFSP docs so on behalf of the electronic filer and not as an
   4        agent of the Court. (California Rules of Court, mle 2.2SO(b)(8).)
   s     f) "Electronlc: Signature" For purposes of these local rules and in conformity with Code of
   6        Civil Procedure section 17t subdivision (b)(3), section 34, and section 1010.6, subdivision
   1        (bX2), Oovemment Code section 68 lSOt subdivision (g), and California Rules of Coun. rule
   8        2.257, the term ..Electronic Signature" is generally defined as an electronic sound, symbol, or
   9        process auached to or logically associated with an electronic record and executed or adopted
  JO        by a person with the intent to sign the electronic record.
  It     g) ''llyperUnk" An electronic link providing direct access from one distinctively marked place
  12        in a hypeaext or hypermedia document to another in the same or different document.
  13     h) ''Portable Document Fonnat" A digital document format that preserves all fonts,
  l4        fonnatting. colon and graphics of the original source document, regardless of the application
  15        platform used.
  16   2) MANDATORY ELECJ"RONIC FD..INO
  17     a} Trial Court Records
  18        Punuant to Government Code section 68150, trial court record$ may be created, maintained,
  19        and preserved in elecuonic format. Any document that the Coun receives electronically must
  20        be clerically processed and must satisfy all legal filing requirements in order to be filed as an
  21        official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
  22     b) Represenred UtiganlS
  23        Pursuant to California Rules of Court, rule 2.253(b), represented litigants arc required to
  24        electronically fdc documents with the Court through an approved EFSP.
  2S     c) Public Notice
  26        The Court bas issued a Public Notice with effective dates the Court required parties to
  27        electronically rile documents through one or more approved BFSPs. Public Notices containing
  28        effective dates and the list of EPSPs are available on the Court's website. al www.lacourt,org,

                      FIRST AMENDED OENERALORDFR RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 55 of 82 Page ID #:55



                                                                                                     2019-CJEN-014-00



    l        d) Documents in Related Cases
    2            Documents in n:lated cases must be electronically filed in the eF'tliog portal for that case type if
    3           electronic filing has been implemented ln that case type. regardless of whether the case bas
    4           been Jelated to a Civil case.
    5   3) BXEMPT urIGANTS
    6        a) Pursuant to California Rules of Court. nde 2.2.S3(b)(2), self-represented litigants are exempt
    7           from mandatory elccuonic filing requirements.
    8        b) Pursuant to Cods of Civil Procedure section 1010,6. subdivision (d)(3) and California Rules of

    9           Court. rule 2.2S3(b)(4). any party may make application to the Court requesting to be exc1tsed
   JO           tiom filing documents elecuonicaJly and be permitted to file documents by conventional
   JI           means if the pany shows undue hardship or significant prejudice.
  12    4)   EXBMPT PILINGS
  13         a) The following docwnents shall not be filed clectronb:ally:
   )4           i)     Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant ro Cade of
   IS                  Civil Procedure sections 170.6 or 170.3;
  16            ii)    Bonds/Undertaking documents;
  17            iii)   Trial and Evidentiary Hearing Exhibits
  18            iv)    Any ex parte application that is filed concurrently with a new complaint including lbose
  19                   that will be handled by a Writs and Receivers department in the Mosk courthouse; and
  20            v)     Documents submitted conditionally under seal. The actual motion or application shall be
  21                   electronically med. A courtissy copy of the electronically filed motion or application to
  22                   submit documents conditionally under seal must be provided with the documents
  23                   submitted conditionally under seal.
  24         b) Lodgments
  25            Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
  26    paper fonn. The actual document entitled, "Notice of Lodgment," shall be filed electronicaUy.
  27    //
  28    //


                           FIRST AMENDED GENERAL ORDER RE MANDATORY ELEC11lONIC FILINO FOR CIVIL
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 56 of 82 Page ID #:56



                                                                                                2019-QEN-014-00



   1 S) BLBCI'RONIC FD..I.NO SYSTEM WORKING PROCEDURP.S
   2     Electronic filing service providers must obtain and manage registration information for persons
   3     and entitles electronically filing with the court.
   4 6) TECHNICAL REQUIREMENTS
   s     a) Electronic documents must be electronically fiJed in PDF, text searchable format when
   6        tcchnoJopcally feasible without impainnent of the document's image.
   7    b) The table of contents for any filing must be bookmarked.
   8    c) Electronic documents, including but not limited ta, declarations, proofs af service, and
   9        exhibits, must be bookmarked within the document pursuant to California Rules of Coun, rule
  10        3, l 110(t)(4), Electronic bookmark& must include links to the fint paac of each bookmarked
  11        item (e.g. exlul>its, dc:claradons. deposition excerpts) and with bookmark tlUes that identify lhe
  12        bookedmarlced item and briefly describe the item,
  13    d) Attachments to primary documents must be bookmarked. Examples include, but are not
  14        limited to, the following:
  15        i)     Depositions;
  16        ii)    Declarations;
  17        iii)   ExhibllS (including exhibits tc declarations);
  18        iv)    Transcripts (including exceipts within transcripts);
  19        v)     Points and Authorities;
  20        vi)    Citations; and
  21        Vil) Supporting Briefs.
  22    e) Use ofhyperlinks within documents (including attachments and exhibits) is strongly
  23        encouraged.
  24    f) Accompanyin1 Documents
  25        Bach document acompanying a single pleading must be electronically filed as a separate
  26        digital PDP document.
  27    g) Multiple Documents
  28        Multiple documents relating to one case can be uploaded in one envelope transaction.

                       FJRST AMENDED GENERAL ORDER RE MANDATORY ELEClllONIC PIUNO FOR QVJL
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 57 of 82 Page ID #:57



                                                                                                    2019,GEH.01'4-00



    1     h) Writs and Abstracts
    2         Writs and Abstracts must be submitted as a separate electronic envelope.
    3     i) Sealed Documents
    4         If and when aJudicial officer orders documencs to be flied under seal, those documcncs must be
    s         filed clcelrOnically (unless exempted under paragraph 4); the burden of accurately designating
   6          the documents as scaled at lhe time of electronic submission is the submitting party's
   1          responsibility.
    8     j) Redaction
   9          Pursuant to California Rules of Court. rule 1,201, it is die submitting party's responsibility to
   10        redact confidential information (such as using initials for names of minors, using the tast four
   11         digits of a social security number, and using the year for dale of birth) so that the information
   12        shall not be publicly displayed.
   13   7) ELECTRONIC Fn..lNG SCHEDULE
   14     a) Filed Dale

   lS         i)   Any document received electt0nlcally by the court between 12:00 am and 11 :59:59 pm
  16               shall be dr:cmcd to have been effectively filed on that court day if accepted for riling. Ally
  17               document received electronically on a non-court day, ls deemed to have been effectively
  18               filed on cbe next CCIU11   day lf accepted. (Califmnia Rules or Court, rule 2.2S3(bX6); Code
  19               Civ. Proc. § 1010.6(b)(3).)
  20          il) Notwithstanding any other provision of this order, if a digital document is not flied in due
  21               course because or: (l) an interruption in service; (2) a transmission error that is not lhe
  22               fault of lhe transmitter; or (3) a processing faihue that occurs after receipt, the Court may
  23               order, either on its own motion or by noticed motion submitted with a declaradon for Coun
  24               consideration. that the document be deemed filed and/or that the documcat•s filing date
  2S               conform ta the attempted transmission date.
  26    8) BX PARTB APPUCATIONS
  27      a) Ex parte applications and all documents in support thereof must be electronically filed no later
  28         tb111 10:00 a.m. the court day~ the ex pane hearing.

                         FIRST AMENDeD GENERAL ORDER RE MANDATORY El..ecI'RONJC FILING FOR CIVIL
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 58 of 82 Page ID #:58



                                                                                               2019-0EN.(114-00




    l     b) Any written opposition to an ex pane application must be clcctranically filed by 8:30 a.m. the
    2        day of the ex parts hearing. A printed courtesy copy of any opposition to an ex partc
    3        application must be provided to the court the day of the ex parte hearing.
    4   9) PRlNTED COURTESY COPIES
    s     a) For any filing electronically flled two or fewer days before tM. bearing, a councsy copy must
   6         be dclivCR:d to the courtroom by 4:30 p.m. the same business day Ibo document is efiled. If
   7         the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
   8         by 10:00 a.m. the next business day.
   9      b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
   10        electronic submission) is required for the rollowing documents:
   11         i)   Any printed document requited pursuant to a Standing or Oeneral Order;
   12        ii)   Pleadings and 01otions (iucluding attachments such as declarations and exhibits) of 26
   13              pages or more;
   14       ill)   Pleadings and motions that include points and authorities;
   IS       iv)    Demunersi
   16        v)    Anti~SLAPP fllings, pursuant to Code of Civil Procedure section 42S.16i
   17       vi)    Motions for Summary Judgmenr/Adjudication; and
   18       vii)   Motions to Compel Further Discovery.
   19     c) Nothing in this General Order precludes a Judicial Officer from requesting a c0urte1y copy of
  20         additional documents. Courtroom specific courtesy copy guidclini:s can be found at
  21         www.lacourt.oig on the Civil webpage under ''Courtroom Infonnation."
  22    0) WAIVER OP PEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
  23      a) Fees and costs associ&led with electronic filing must be waived for any litigant who has
  24         received a fee waiver. (California Rules of Court. rules 2.2S3(b)O, 2,2S8(b), Code CJv. Proc. §
  25          1010.6(d)(2).)
  26      b) Fee waiver applications for waiver of court fees and costs punuant to Code of avu Procedure
  27         section 1010,6, subdivision (b)(6), and California Rules of Court, rule 2.252(1), may be
   28        electronically filed in any authorized action or proceeding.

                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELEClltONIC FILING FOR CIVIL
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 59 of 82 Page ID #:59



                                                                                                  2019-QEN.(114-00




    l   1) SIONATURBS ON ELECTRONIC FILING
   2       For purposes of this General Order. all electronic filings must be ln compliance with Califomla
   3       Rules of Court. rule 2.2S7. This General Order applies to documents filed within the Civil
   4       Division of Iha! Lo, Angeles County Superior Court.
   5
   6           Tbls First Amended General Order supersedes any previous order related to electronic tiling.
   7    and is effective immediately, and is to remain in effect until otherwise ordered by the Clvil
   8    Supervising Judge and/or Presiding Judge.
   9
   10   DATED: May 3, 2019
                                                                  INC. BRAZILE
   11                                                        Presiding Judge
   12
   13
   14
   lS
   16
   17
   18

   19
  20
  21

  22
  23
  24

  25
  26
  27
  28

                         FIRST AMENDED OENERALORDER RE MANDA10RY ELECTRONrC FIUNG FOR CIVIL
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 60 of 82 Page ID #:60




                                    VOLUNTARY EFFICIENT LITIGATION STIPULATIONS




          •
                                       The Early Organizational MHting SUputatlon, Discovery
                                    Resolution SUpulatlan, and Motions In Ltmlne SUputaUon are
         .......,c..1.,~
         c:c.ne, ...........        voluntary aUpulations enlered Into by the parties. The parties
                                    may enter Into one, twc, ar all three of the sllpulations;
                                    however, they may not aJter lhe stJputaUona as written,

         .............
         ..,,_.,,
         .............
                     ~
                                    because lhe Court wants to ensure uniformity of appllcaUon •



         ~=~ ..
         ea.,..,_,,.__._.      ..   These sUpulatfons are meant to encourage cooperaUan
                                    between the parties and to assist In resolvJng Issues In a
                                    manner that promo1Bs economic case resolutlon and judlclal
                                    efflcfency.

                                       The following organlzeUons endorse the goal of
                                    promoting efficiency In 1/Ugalion and ask that counnl
                                    consider using lhess sllpulallons as a voluntary way to
                                    promote GOmmUnlcsllons and procsduras among counnl
                                    BIid with the court lo falrly resolve Issues In their cases.

                                    ♦ Los   Angeles County Bar Association UUgatlon SecUon~


                                               ,to Los Angeles County Bar Association
                                               Labar and Employment Law Section ♦
        .........,. ....,.,.
        .....                           +consumer AUarneys Association of Los Angeles♦


                                             ♦Southam      Callfomla Defanae Counsel♦

                                            ♦AssoclaUon      of Buslne11 Trfal Lawyers ♦
                      .
        Clll'cnllr..,e,,,...
        ....,..,... ,1•,11
                                         ♦Clllifomla Employment lawyers Association♦


           &ACIVZlllClfl!WI
           WC"'911111114-11
           FclrGplla,IIIUa
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 61 of 82 Page ID #:61




       ---·-·--·...··- -·                 ....                   1-c--                           .__..............

       -~~-IQ,l<nlJ:
                 ~NO.t                                FAXtlO, IQIIIMalj!


       SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
       -·
       ,_......,.,
                     r


                           STIPULATION- DISCOVERY RESOLUTION                               ---~
            This sllpulaUon Is Intended lo provide a fast and informal rnofutlon of dlscoYfllY Issues
            through limited paperwork end an fnfonnel carderence with lhe Coun to aid ln the
            resolution of the Issues.
            The parties agree that:

            1. Prior to lhe dlscove,y cut-off in this adlon. no discovery mollon 5haU be Aled or heard unless
               the ntOlring party first makes a writlen request for an Informal Dlsco\lery Conrerence pursuanl
               to thlll lenns or this sUpulaUon.

            2. Al lhe lnfannat Discovery Conference the Court win consider the dlipule presenlod by parCles
               and delannlne whether It c:an b11 resolved lnrormaUy. Na\tllng sel for1h heieln wlll preclude a
               party fram making a record al the conduslon or an Informal Diac:Overy eonrerenca, eJlher
                 onaay or In writing.
            3. Folowlng a reasonable and good faith aHempt at an lnronnal resolullon or each Issue to be
               preeenled, a party may request an Informal Ols~vary Cgnrerence pursuanl to the lollowtng
                 procadUras:
                         a. The party requesring the lnfonnal Discovery conreranca wlll:

                           L    FIie a Requesl for lnfonnal Dlsca\le,y Conference with Iha clerk's office 0n the
                                approved tonn (copy allached} and deNver a courtesy. conranned copy lo the
                                assigned deparlment.

                          ll.   Include a brier summary of Iha dispute and specify lhe relier requested: and

                          HI.   Serve the opposing pa,ty pursuanl lo any authorized or agreed method of service
                                lhal ensures that lhe opposing party receives lhe Request rar 1nrormaf Dlscall8t)'
                                Conference no tater than the next court day folfowlng lhe tiling.

                         b. Any An5Wsr lo a Request for Informal Dlscavecy Conference musl:
                           I.   Also be ftred on lhe apPfOVed ronn (copy atlached):
                          II.   h:lude a btlef summary of why the requested relier should be denied;
           ikivmsc-,
           I.ASC~04111
           flwOpllanlfUM
                                          STIPULATION - OISCOVERY RESOLUTION
                                                                                                            Ploalol'3
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 62 of 82 Page ID #:62




                     ID.    Be rdad wltlln two (2) caurt days of n,calpl of lhe Request: and

                     Iv.    Be &efVad on the opposing patty pursuant lo any autholiad or agraad upon
                            melhod of 11rvfce that ensures thel Iha opposing party recalvas the Arlswer no
                            laler lhan lhe nexl court day folloWlng Iha ftlrng.
              c. No olher pleadings, Including but not lmlled to e•hlblls, dedaraUons, or aUac:hmenlS, wlH
                   be ■cc.eptad.

              d. ff Iha Court has not granted or denied the Request for lnrotmal Dlsc:ove,y Conranmce
                 wilhln Ian (10) daya rollowfng the talng or Iha Request, lhan II shall be deemed lo have
                 been denlad. If tha Court ads an Iha Requaat, the pa,tlas wll be notmed whelher the
                 Request for lnrormal Discovery eonrerence ha been granted or dented and, Ir gianted,
                 lhe dale and Ume of the lnfonnal Dl&COVl,Y Conference, which must ba wllhln twenty (20)
                 daya of lhe filing or the Request ror lnlonnal Dtscove,y Conference.

              e. If the conferenm Is not held wiUlln twenty (20) days or the ffllng or the Request ror
                 lnfomisl Discovery conrarence, unless extended by agreement of Iha parties and Iha
                 Callrt. lhen lhe Request for the lnrannal Discovery Conference shall be daemad to have
                 been denied al that time.

         4. If (a) Iha Court has denied a conrerence or (b) one or the Ume deadHnea above has e>epltad
            wtlhout the Court having a~ed or (c) lhe 1nrormal Discovery Conference Is conduded wilhout
            resolving the dispute, then a part~ may ftle a discovery moUon to address unresolved Issues.

         s. The par11es hereby further agree lhal the Kme (or making a mollon to compel or olher
            discovery mouon ts IONed from the date or nung of lhe Request ror Informal Olsc:ave,y
            Conference untl (a) lhe request Is dented or deemed dan!Bd or (b} twenly (20} daya after lhe
            flllng of Iha Re~l for lnfom,al Dlsc:overy conrarence. whichever Is eaJtier, unless extended
            by order or lhe Coult.

              fl Is the under.standing and lntenl or lhe parties lhat lhls slipulaUon shelf, for eadt discovery
              dJipule lo which ft applies, constllule a WriUng memorializing a •specfllo later dale to which
              Iha prupound1ng (or demanding or requesting) party and the responding party ha\la agreed In
              wrfllng.• within Iha meaning or Code Civil Procedure sections 2030.300(c}, 2031.320(c), and
              2033.290(c).

         6. Nolhlng herein wll pradude any party fnJm applylng ,,,, part1 ror appropriate railer, lrlcludlng
            an 0n:llr shortening Urns for a motion to be heard conoemlng dlscova,y.
         7, Any party may lermlnate this sUputallon bV giving &wanly.one (21) days nouce ar lnlenl to
              terminate lhe atlpulalton.

         8.   Reren1nce1 to "days" maan cafendar days, unless otherwise noted. If the dale fc,r perfonnlng
              any act pursuant to lhls sllpulall0n falls on a Saturday. Sunday or Court hollday, lhen Iha time
              for penoimlng lhsl act shall be extended to the next Court day.



         lJbJ a:i i->
         I.A!C,,....,ad 114111        STIPULATION-DISCOVERY RESOLUTION
         fflfOIIIIDNIUS.
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 63 of 82 Page ID #:63




         ,-·~                                                                   1--~
          The following parties sUputate:

          Date:
                                                              ;.
                          iniii i5ii Ji.a iWii1                                 l'lrioiiNh #011 AA@iJ#j
          Data:
                                                              ►
                          flffli Ofl MRI Aai                                  1t.niwiu FOR blFEfibaNl1
          011111:
                                                              >
                          ifylleOA Miif IWZl1                                  (11fflJWY FOR B9iiSi111
          Date:
                                                              ;.
                          imitGllf'iiiirkliiit                                ilWWW mil auiiiiWri'1
          Data:
                                                              >
                          (1'111& oil ►ilin' tw.el                 .,._mlRNl!r tOff
          Dale:
                                                              ►
                          chN ooiiWftw111                          l...rTOftfllY IOl'I
          Dais;
                                                              ;.
                          ihi'i oii 1'11111' rn1                   i4rfoiirilY Fori




         i.iCIV OJI CIIIWJ
                                             •
         IAIIC """9'911 G41l 1
         Fvro,Gol!IIU.,
                                           STIPULATION- DISCOVERY RESOLUTION
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 64 of 82 Page ID #:64




       ---111&-•••-•-•-•                                             I......._,                            ___,,,._
                                                         rIJOIO. IGpllDNIIJ:
       ·~~J.a:=      1WJUltOli Hct-1


       SUPl!RklR COURT OF CALIFORNIA. COUNTY OF l.OS ANGELES
                                :
      l'\AIN'l,rrl

                     I


                                                                                                           -
                 STIPULATION -EARLY ORGANIZATIONAL MEETING

            lbfl stJpuJatlan hi lnt1nd1d ta ancaura11• cooperation among th• partJas at an eatty stage In
            ht IIUgaUan and to asslsl the parties In efficient G8H ,aaokdfon.
            Th• parUes agree that!

            1. The parties cammll to conduct an fnflfal canrenmce ~erson or via lalaconference or \/ta
               vldeooonference) within 15 dars from lhe date this sUpulalfon Is signed, to discuss Bnd consider
               whtlhtlr lhtNa can be egraement an the fol/aw/ng;
                     L Are    snoOons to challenge the pleadings nacesaary? 1f the Issue can be resolved bv
                         1m1ndmenl as or right, or If the Cuuit would allow leave ta amend. could an amended
                         campJalnt rasalve most or au or Iha mul!I a demum,r might olh8f1Nise raise? Ir so, the pat1lea
                         agra9 la wOflt lhrough pleading Issues SO lhat a dernuner need 0nly ndsa ls&INS they cannot
                         rasolva. I■ Iha lasua lhal lha defendant 1oeks to raise amenable lo reaClluUon on demwrar, or
                         would soma alher lype at mollon be pnirarable7 Could a vofunlary targeted exchange of
                         documenls or fnfonnatlan by any party cura an uncertainly In the plaadfnga?
                     b. lnltral mutual exchanges of dacumenls at Die           ·COf'8•   of Iha lllgalfon. (Far example, In an
                         employment    c:ase,   Iha employment rac:ards, personnel         me   and documents relatJng to lhe
                         conduct In quesUon could be consldeted •co,e.• In a pnonal lnjwy case, an Incident or
                         polfce report, medlc:al records, and repair or malnlanance ,eccrds could be consldlll8d
                         "cara.1:
                 c. Exchange of names and c;onlact lnfonnallon of wtlnasses;
                 d. Any lnsunmce agreement that may be available ta iatlsfy part or all of a lud9"18nl. or to
                    Indemnify or ralmbur,e ror payments made lo saU~ a Judgment:
                 e. Exchange or any other lnfonnatlon that might be helpful la facllltata understanding, handing,
                    or resoWon of Iha case In a maMer lhat prasen,es objections or prlvll~es by agreement:
                 f. Contrullfng Issues of law lhal, If resolved early, will promole efficiency and eccmomy In olher
                    phases of the case. Alla, When and how such lssuea can be preunlad lo Iha Court
                g. WheUlllr or whan the case should be schedued with a selllemant officer, what disc.ovary or
                    coutt rul\g an legal issues ls reasonably required to make aeltlemenl discussions meaningful,
                    and whether Ila parties wish 10 use a sitting Judge or a privaCe medtaU,r or other options as
           lli:iv zB (i!i.., OZ,15)
           1ASC~OC111               STIPULATION- EARLY ORGANIZATIONAL MEETING
           ForOj!IIINI Ua.                                                                                            Pall tat2
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 65 of 82 Page ID #:65




                 dlscuaed In Ult •AKemaJiwa Dispute ResaluUon (ADR) lnlarmallon Package• Mrved w1lh the
                 c:amplalnt:
              h. COmpulallon ot damage.a, lncllJdlng ck:lcUManlS, not prtvtlaged or proleclad from disclosure, on
                 which IUC'1 computalloq Is based;
              I, Whether the caas Is sullablo ror Iha e.pedlted Ju,y Trfal pn,cedUtes (see lnfocmallon ac
                 mm-'f«:OUCLtar under •CMf and than ll'lder ·Genlll81 lnfotmallon1,
         2.      TM lime far a defending party to respond to a campl11lnt or c:n:1ss-<:0mplalnt wl be extended
                 to _ _ _ _ _ _ _ rorlhe campafrll. and _________ for the cmss-
                            iiiiuiibi.fi1                                         (lkiiki'o.\fl5
                 complalnl, which Is comprised of Iha 30 days ICI raspond under Gavemmant Cade§ 68818(b),
                 and tha 30 days pennltted by Coda of CMt Procedu,a sac:Uon 1054(a), good cause t,avlng
                 beif1 found by ,the Civil Supervfslng Judge due to the caaa management banelita provfded by
                 1h11 stl'pulaUon, A copy or Iha Genn Ckder can be found at www.f1Gpur1.qg under •clvlf.
                 ckk on •Gffflflflll lnformGllad', lhen c:11ck on •Volunta,y E/lk:Jent Litigation SUpulldlans•.
         3.      The pa,tlaa wll prepa,e a Juinl repod tlUed "Joint Slatua Report Pursuant lo lnJllal Confarenca
                 and Eady OtginlZatlonal Meeting S1Jpulatlon, and If dellnld. a pmpOSed ard• sunvnarfzlng
                 resutia of lhW meat and confer and advl&lng Iha Court of any way ft may anlll Iha paltlea'
                                                or
                 efficient conduc:t or rasolutlon the case. Tha parties 9h8I attach Iha Joint Slal\19 Report lo
                 Iha Case Managamenl Conren,nce statement, and file Cha documents when the CMC
                 sla'81nanl Is due.
         4.      Refnncas lo "days• mean calendar days, unless olhllt'Wlse noted. If the data for pttrformlng
                 any act pursuant to this stlpulaUon fall& on a Salwday, Sunday or eoun holiday, then lhe time
                 far parfcnnlng that act shall be extended lo lhe nelCt Court day          ·

         The rallowfng padlas lllpLll.ae:
         DIie:
                                                                  ;
                    {n'PE OR PRliif tw.fe)                                    (ATrORNE'f F& kAWii-Fl
         DIii:

                    (NPe OR Pfiitif NAM&)                                    (ATTORNEY FOR oeF8io.wfj
         Dita:
                                                                  >
                    jfri5e DR PAiNf RAliej                                   CAlTORNeY ,dii oei=ii&Hij
         DIie
                                                                  ;
                    (TYPE OR PRINT NANI)                                     (.-.TlllRM:YF O R ~
         OHi:

                    (TYPE OA PANTNAM!l
                                                                  .     (AndRNeY FDR
         011e:
                                                                  >
                   (l'YPE 01\ PRINTNAMEJ                                (ATTDflNl!V FOR
         Dale:
                                                                  ;.
                   (TYPE ORPRffl NAME>                                  {AlloMiY FOR


         ===:~                STIPULATION-EARLY ORGANIZATIONAL MEETING                                   hg.Zalil
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 66 of 82 Page ID #:66




       ---··"-"""""..........               ~                        I". . . -                              .......... a-.,..   ~




                   'l'BaJOICININO.•                        PN/. NO !OpdMII~
       l~,j.~
       SUPERIOR COURT OF CALIFORNIA. COUNlY OF LOS ANGELES
                  :
       fUIN'I•~:

       - .
                               INFORMAL DISCOVERY CONFERENCE
                     (OUl'Qlanl lo Iha Dls~IY      Resolution SUnutallon of Iha partlasJ
                                                                                                    --
           1. 'This document relates to:

                        8Request fc:ir lnlonnal Discovery Conrerence
                         Answer ta Requesl far Informal 01Kova,y Conrarence
           2. Dtadllne for Court to decide on Requast: _ _ _ _ _ _ (lm•rl c1ai. 1a calffdardavs tallcPl,ltlQ ~ or
                   1111 AIIIIIOIII
           3, Daadllna for Court 10 hokl lnrormal Oiscove,y Conference: _ _ _ _ _ _ (lrlM111N1t io olfllldat
               tflrl Wll,wlng_, oflltw ~ t i ) .
           4. For • Requut for lnfonnal Dlscova,y Confarenee, !ll!!Dl! de&criba the nail.Ire of the
              dl1cov1ay dispula, lncludlng the facts and legal argum1nts at Issue. For an Answer to
              R•quasf far lnfonnal Discovery Conforenca, !u1ifbt do&crlb1t why tho CDurt shauld deny
              the requested dlsc:avery, Including the facts and legal argum1nts al Issue.




          lACIV DMllloWJ                     INFORMAL DISCOVERY CONFERENCE
          1A5C .-.,i,awd IM/11
          ForOplbnal Ua               {pursuant to tha DillCOvery Resolullori Sllpulallan of Iha parties)
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 67 of 82 Page ID #:67




       ___ . __        .,.__,       ,.,,_,             I.,. ,__                          ,_..,_..,._

                 m.&Pllllttl!OI                l'AllllO~:
       ......MICIIIIIII -
         Ii
       SUPERIOR couRT OF ,.A, -~~~-•JA           couN1Y OF Los ANGa.es
                            :
       ~,,,,,,
                  I



                      STIPULATION AND ORDER- MOTIONS JN LIMINE


              Thia stlpulclllon Is Intended lo provide fast and lnfonnal re!SoJuUan of evfdentiary
              issues through dlllgent efforts lo define and discuss such Issues and limit paperwork.


              The parties agree that:

              1. At laalil _    days before the linal status conference. each party wll prov~de all other
                 par1Jes With a 11st Gantalnlng a one paragraph explanaUon of each proposed motion fn
                 llmlne. Each one paragraph explanation must Identify lhe substsnc:e or a single proposed
                 moUan In llmlrle and the grounds for Iha proposed mollon.
          2. The par1Jas !hereafter wfll meet and confer, either In person or via teleconference ar
             vldeocanference, concerning all propoaed mollons In limlne. In lhat meet and confer, Iha
             parties wll determine:
                 a. Whe1her Ille parlfes can slipufale to any of the proposed motions. If the parties so
                    slfputate, they may file a sllputalion and proposed order wilh the Court.
                b. Whether any or the proposed motions can be briefed and submllted by means of a
                   short lofnl slatement of Issues. For each moUon which c:an be addressed by a short
                   Joint statement of Issues. a short jolnl slatemenl of Issues must be filed wHh the Court
                   10 days prior to the final status conrenmce. Each side's portion of the short Joint
                   statement of Issues may not e,cceed three page&. The parties win meet and <:anre, to
                   agree on a date and manner for exchanging Iha parties' respective portions of the
                   short Joint statament of issue- and lhe process ra, fifing the short jolRl statement of
                   Issues.
          3. All proposed motions In Hmtne that are not either the subject of a sdpulallon or briefed via
             a short Joint statement of ISSues wfff be briefed and ffled fn accordance with Iha Calfomla
             Rules of Court and th, Las Angeles Superior Court Rules.



          LAi:iv 0111 c-,
         t.ASC.-,p,!Md 01JTr      STIPULATION ANO ORDER- MOTIONS IN UMINE
         fcr()pllonal UM
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 68 of 82 Page ID #:68




          The foffowlng parties stipulate:

                                                     ,
                     (TYPE DR PRINT NAME)                       (ATTORNEY FOR PV.INflfFI
          Dale:
                                                     ;.
                     (TYPE OR PRINT NAUEJ                      CATTotii!v f'Of\ DEP'f.NDAHT)
          Date:
                                                     ;
                    CJYPE OR PRINT NAME)                       C4TT0RNEY FOR DEFENOANTJ
          Dale;
                                                     ~

                    (TYPe QR PRINT NAM&)                       (ATTORHEV FDR DEFEHOANT)
          Dais:
                                                     ...
                    (lYffi OR PRINT iWEI                   (AffoRtieY FOR
                                                     ;
                    (TYPE OR PR1Nf NAME)                   (ATTORHSY FOR
          Dale:
                                                     ;.
                    (NPE 0A PRINT W.MEJ                    (ATTORNEY FOR

         THE COURT SO ORDERS.

           Date:
                                                                     JUOICIALomceR




         IJ.cN011tntw1
         USC~Glllt            STIPULATION ANO ORDER- MOTIONS IN UMJNE                    Pt1!)02 012
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 69 of 82 Page ID #:69




                       Superior Court of California, County of Los Angeles



                          ALTERNATIVE DISPIJJE RESOLUTION (ADR)
                                 INFC!>RMATION PACKAGE
 THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

 CROSS.COMPLAINANTS must serve this ADR Information Package on any new parties named to·ttie action
 with the cross-complaint.



WhatlsAOR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, vldeoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR Is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control (with the parties): Parties choose thelr ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, In private offices, by phone or onllne.

Disadvantages of ADR
   •   Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   •   No Public Trial: ADR does not provide a public trial or a decision by a Judge or Jury.

Main Tvpes of ADR:
   1. Negotiation: Parties often talk with each other In person, or by phone or onllne about resolving their case with a
      settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
      strengths and weaknesses of their case, and works with them to try to create a settlement agreement that Is
      acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate when the parties
                   • want to work out a solution but need help from a neutral person.
                   • have communication problems or strong emotions that Interfere with resolution.
                Mediation may m!I, be appropriate when the parties
                   • want a public trial and want a judge or jury to decide the outcome.
                   • lack equal bargaining power or have a history of physlcalfemotlonal abuse.



   LASC av 271 Rev. 03/21
   For Mandatory Use                                                                                                  l
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 70 of 82 Page ID #:70




                                   How to Arrange Mediation In Los Angeles County

        Mediation for civil cases Is voluntary and parties may select any mediator they wish. Options Include:

             a. The Civil Mediation Vendor Resource List
                lfall parties In an active civil case agree to mediation, they may contact these organizations to
                request a "Resource list Mediation" for mediation at reduced cost or no cost (for selected
                cases).

                     •    ADR Services, Inc. case Manager Elizabeth Sanchez, elizabeth@adrservlces.com
                          949. 863.9800
                    •     JAMS, Inc. Reggie Joseph, RJoseph@jamsadr.com (310) 309-6209
                    •     Mediation Center of Los Angeles Program Manager info@mediatlonLA.org
                          833.476.9145

       These organizations cannot accept every case and they may decline cases at their discretion. They may
       offer online mediation by vldeoconference for cases they accept. Before contacting these organizations,
       review Important Information and FAQs atwww.lacourt.org/ADR.Res.Ust

        NOTE: The Ovll Mediation Vendor Resource List program does not acceptfamlly law, probate or small
       claims cases.

            b. Los Angeles County Dispute Resolution Programs
                https://hrc.lacounty.gov/wp-content/uploads/2020/05/DRP•Fact-Sheet·23Octoberl9-Current-as-of•October-2019-l.pdf

                Oayof trial mediation programs have been paused until further notice.

                Online Dispute Resolution (ODR). Parties In small claims and unlawful detainer {eviction) cases
                should carefully review the Notice and other Information they may receive about {ODR)
                requirements for their case.

           c.   Mediators and ADR and Bar organizations that provide mediation may be found on the internet.

       3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and
       argumentsto the person who decides the outcome. In "binding" arbitration, the arbltrator'sdeclslon is
       final; there Is no rlghtto trial. In "nonblndlng" arbitration, anyparty can request a trial after the
       arbltrator'sdedslon. For more Information about arbitration, visit
       http://www.courts.ca.gov/programs-adr.htm

       4. MandatorySettlementConferences(MSC): MSCs are ordered by the Court and are often held close
       to the trial date or on the day of trlal. The parties and their attorneys meet with a judge or settlement
       officer who does not make a decision but who Instead assists the parties In evaluating the strengths and
       weaknesses of the case and in negotiating a settlement. For Information about the Court's MSC
       programs for civil cases, visit http://www.lacourt.org/dlvislon/civil/C10047.aspx

       Los Angeles Superior Court AOR website: http://www.lacourt.org/divlslon/civil/C10109.aspx
       for general Information and videos about ADR, visit http://www. courts. ca. gov/programs-adr. htm


LASC CIV 271 Rev. 03/21
For Mandatory Use
      Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 71 of 82 Page ID #:71

                                                                                                     Reserved for Clerk 's FIie Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
   COURTHOUSE ADDRESS:
                                                                                                               FILED
  Stanley Mosk Courthouse                                                                           S~klr Cotlrt of Ca11fott1ia
                                                                                                     · unty of Los Angeles
  111 North Hill Street, Los Angeles, CA 90012
                                                                                                          04/07/2021
                       NOTICE OF CASE ASSIGNMENT                                           St'lem R ~      . El!XiJ~.veOiiOit'/ Oe;,,;afC:.u"
                                                                                             By:              N.Alva~z                  O:r;>a.1}
                          UNLIMITED CIVIL CASE

                                                                                     CASE NUMBER:

   Your case is assigned for all purposes to the judicial officer indicated below.   21STCV13152

                           TIDS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED WDGE                DEPT      ROOM                    ASSIGNED mDGE                          DEPT          ROOM
    v'   IMalcolm      Mackey               55                         I




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer/ Clerk of Court
    on 04/07/2021                                                          By N. Alvarez                                           , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT- UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 72 of 82 Page ID #:72


                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

 The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
 for your assistance.

 APPLICATION
 The Division 7 Rules were effective January I, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 73 of 82 Page ID #:73
       .~SEl<YICe_r.
    ~.::,~·            "'fr
(         ~                   DEPARTMENTOFIIEALTH&HUMANSERVICES                                             Office of the Secretary



     ~~tr                                                                                                   The General Counsel
                                                                                                            Washington, D.C. 20201




                                                                  August 14, 2020



                        Thomas Barker
                        Foley Hoag LLP
                        1717 K Street, N.W.
                        Washington, DC 20006-5350
                                          ,,..-:--
                       D~                    /   ~
                       Thank you for your July 20, 2020 letter seeking confirmation that senior living comm.unities are "cov-
                       ered persons" under the Public Readiness and Emergency Preparedness Act, 42 U.S.C. § 247d-6d,
                       (the PREP Act) when performing certain functions during this declared emergency.

                       For the reasons set forth below, we conclude that senior living comm.unities are "covered persons"
                       under the PREP Act when they provide a facility to administer or use a covered countermeasure in
                       accordance with the Secretary's March 10, 2020 Declaration under the PREP Act. See 85 Fed. Reg.
                       15,198 (March 17, 2020) (Declaration). 1

                       Under the PREP Act and the Declaration, "covered persons," when used with respect to the admin-
                       istration or use of a covered countermeasure, "include manufacturers, distributors, program planners,
                       and qualified persons, and their officials, agents, and employees." Id. at 151,199; see also 42 U.S.C.
                       § 247d-6d(i)(2). The statute defines "program planner" as a

                                      State or local government, including an Indian tribe, a person em-
                                      ployed by the State or local government, or other person who super-
                                      vised or administered a program with respect to the administration,
                                      dispensing, distribution, provision, or use of a security countermeasure
                                      or a qualified pandemic or epidemic product, including a person who
                                      has established requirements, provided policy guidance, or supplied
                                      technical or scientific advice or assistance or provides a facility to ad-
                                      minister or use a covered countermeasure in accordance with a decla-
                                      ration under subsection (6).

                   42 U.S.C. § 247d-6d(i)(6).




                   1
                    This letter addresses only whether senior living comm.unities can be "covered persons." To receive
                   PREP Act immunity, the covered person must satisfy other requirements of the PREP Act and the
                   Secretary's declaration under the Act.
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 74 of 82 Page ID #:74
     Thomas Barker
     August 14, 2020
     Page2


  The Declaration incorporates this definition, and its preamble explains that a program planner can be
  a "private sector employer or community group" that "carries out the described activities." 85 Fed.
  Reg. at 15,201. Thus, a senior living community meets the definition of a "program planner" to the
  extent that it supervises or administers a program with respect to the administration, dispensing, dis-
  tribution, provision, or use of a security countermeasure or a qualified pandemic or epidemic product,
  including by "provid[ing] a facility to administer or use a Covered Countermeasure in accordance
  with" the Declaration.


  This letter sets forth the current views of the Office of the General Counsel. 2 It is not a final agency
  action or a final order. Nor does it bind HHS or the federal courts. It does not have the force or
  effect oflaw.3




 2
   See Air Brake -D,,s., Inc. v. Mineta, 357 F.3d 632, 647-48 (6th Cir. 2004) (holding that the Chief Counsel
 of the National Highway Traffic Safety Administration had delegated authority to issue advisory opin-
 ions to regulated entities in fulfillment of a congressional directive to promote regulatory compliance);
 5 U.S.C. § 301 ("The head of an executive department ... may prescribe regulations for the govern-
 ment of his department, the conduct of its employees, [and] the distribution and performance of its
 business[.]").
 3
   It is possible that a senior living community could also be a "qualified person." Under the PREP
 Act, "qualified person" includes a "person within a category of persons so identified in" a PREP Act
 declaration. 42 U.S.C. § 247d-6d(i)(8). The Declaration defined "qualified person" to include "[a]ny
 person authorized in accordance with the public health and medical emergency response of the Au-
 thority Having Jurisdiction ... to prescribe, administer, deliver, distribute or dispense the Covered
 Countermeasures, and their officials, agents, employees, contractors, and volunteers." 85 Fed. Reg.
 at 15,201-15,202. To the extent a senior living community were so authorized, it could be a qualified
 person.
         Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 75 of 82 Page ID #:75



                    DEPARTMENT OF HEALTH AND HUMAN SERVICES                                                  Guidance
                                                                                                               Office of the Secretary
                   _____________________________________________________________________________________________________________________

                                                                                          Office of the Assistant Secretary for Health
                                                                                                              Washington, D.C. 20201
         U.S. Department of Health & Human Services
         Office of the Assistant Secretary for Health
         August 31, 2020

          Guidance for PREP Act Coverage for COVID-19 Screening Tests at Nursing Homes, Assisted-
                 Living Facilities, Long-Term-Care Facilities, and other Congregate Facilities

         On January 31, 2020, the Secretary of Health and Human Services declared that the 2019 novel
         coronavirus (COVID-19) is a public-health emergency for the United States. 1 The United States
         Department of Health and Human Services (HHS) is the lead agency for the federal government’s
         response to the COVID-19 pandemic.

         A key component of that response is rapidly expanding COVID-19 testing across America. Within
         HHS, the Office of the Assistant Secretary for Health leads federal efforts to support that expansion.
         Enhancing the safety of nursing homes, assisted-living facilities, long-term-care facilities, and other
         facilities where people congregate to receive care or education or to work (collectively, “congregate
         facilities”) is critical for our Nation’s response to the COVID-19 pandemic. Testing for COVID-19,
         including those who are asymptomatic, is a key part of that effort. 2



1
    The Secretary’s declaration of a public health emergency was retroactively effective on January 27, 2020.
2
  See, e.g., Interim SARS-CoV-2 Testing Guidelines for Nursing Home Residents and Healthcare Personnel,
available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/nursing-homes-testing.html (last visited Aug.
29, 2020) (explaining that, in addition to nursing homes, “testing residents with signs or symptoms of
COVID-19 and testing asymptomatic close contacts should also be applied to other long-term care facilities
(e.g., assisted living facilities, intermediate care facilities for individuals with intellectual disabilities,
institutions for mental disease, and psychiatric residential treatment facilities)”); Testing in Institutions of
Higher Education, available at https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-
universities/ihe-testing.html (last visited Aug. 29, 2020) (“In areas with moderate to substantial community
transmission where resources allow, local health officials and [institutions of higher learning] may consider
testing some or all asymptomatic students, faculty, and staff who have no known exposure (e.g., students in
congregate housing such as residence halls) to identify outbreaks and inform control measures.”); Testing
asymptomatic individuals without known or suspected exposure to SARS-CoV-2 for early identification in
special settings, available at https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/testing-
non-healthcare-workplaces.html#testing-3 (last visited Aug. 29, 2020) (“Viral testing of workers without
symptoms may be useful to detect COVID-19 early and stop transmission quickly, particularly in areas with
moderate to substantial community transmission.”).



_____________________________________________________________________________________
                                    U.S. Public Health Service
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 76 of 82 Page ID #:76
Both the Food and Drug Administration (FDA) and the Centers for Medicare & Medicaid Services
(CMS) have issued guidance and provided other information regarding screening asymptomatic
individuals, including in congregate settings.


According to FDA,

       For health care providers who are ordering an authorized SARS-CoV-2 diagnostic test to be
       used off-label (outside the authorization) to screen asymptomatic individuals not suspected of
       having COVID-19, we recommend they consider the information below. Although the current
       available literature suggests that symptomatic individuals with COVID-19 and asymptomatic
       individuals without known exposure may have similar levels of viral genetic material, there is
       limited data on the distribution of viral loads in individuals with and without symptoms across
       demographics, different settings, and specimen types. Therefore, when screening
       asymptomatic individuals, health care providers should consider using a highly sensitive test,
       especially if rapid turnaround times are available. If highly sensitive tests are not feasible, or
       if turnaround times are prolonged, health care providers may consider use of less sensitive
       point-of-care tests, even if they are not specifically authorized for this indication (commonly
       referred to as “off-label”). For congregate care settings, like nursing homes or similar settings,
       repeated use of rapid point-of-care testing may be superior for overall infection control
       compared to less frequent, highly sensitive tests with prolonged turnaround times. 3

CMS has concluded that

       [it] requires facilities with a CLIA Certificate of Waiver to follow the manufacturer’s
       instructions (Instructions For Use) when performing laboratory testing. The FDA has granted
       Emergency Use Authorizations (EUA) to certain antigen tests for testing specimens from
       individuals who are suspected of COVID-19 by their healthcare provider within a number of
       days after the onset of symptoms, specific to each authorized test’s validated performance.
       The FDA has provided recommendations for health care providers who are ordering
       authorized tests outside their authorization (e.g., antigen tests for asymptomatic individuals)—
       see FDA’s FAQ on Testing for SARS-CoV-2 (“Q: Does the FDA have recommendations for
       health care providers using SARS-CoV-2 diagnostic tests for screening asymptomatic
       individuals for COVID-19?”) for further information.

       CMS will temporarily exercise enforcement discretion for the duration of the COVID-19
       public health emergency under CLIA for the use of SARS-CoV-2 POC antigen tests on
       asymptomatic individuals. Specifically, CMS will not cite facilities with a CLIA Certificate of
       Waiver when SARS-CoV-2 POC antigen tests are performed on asymptomatic individuals, as
       described in the FDA FAQ. 4

Therefore, as an Authority Having Jurisdiction under the Secretary’s March 10, 2020 declaration
under the Public Readiness and Emergency Preparedness Act (PREP Act), 5 Assistant Secretary for

3
  General FAQs, Q: Does the FDA have recommendations for health care providers using SARS-
CoV-2 diagnostic tests for screening asymptomatic individuals for COVID-19?, available at
https://www.fda.gov/medical-devices/coronavirus-covid-19-and-medical-devices/faqs-testing-sars-
cov-2#general, (last visited Aug. 29, 2020).
4
  What is CMS’s policy regarding laboratories performing antigen tests authorized by the Food and
Drug Administration (FDA) under an Emergency Use Authorization (EUA) for use at the point of
care (POC) or in patient care settings operating under a Clinical Laboratory Improvement
Amendments of 1988 (CLIA) Certificate of Waiver on asymptomatic individuals?, available at
https://www.cms.gov/files/document/clia-poc-ag-test-enforcement-discretion.pdf (last visited Aug.
29, 2020).
5
  Declaration Under the Public Readiness and Emergency Preparedness Act for Medical
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 77 of 82 Page ID #:77
Health, Admiral Brett P. Giroir, M.D., extends coverage under the PREP Act to licensed health-care
practitioners prescribing or administering point-of-care COVID-19 tests, using anterior nares
specimen collection or self-collection, for screening in congregate facilities across the Nation. Such
tests must be authorized, approved, or cleared by the FDA (collectively, FDA-authorized COVID-19
tests).

PREP Act coverage encompasses licensed health-care practitioners prescribing or administering FDA-
authorized COVID-19 tests, including for off-label (outside the authorization) use to screen
asymptomatic individuals in congregate facilities. 6

In addition to the requirements set forth herein, licensed health-care practitioners must comply with the
requirements of the PREP Act and the conditions of the Secretary’s declaration under the PREP Act in
order to receive PREP Act coverage. 7

This PREP Act coverage preempts any State or local provision of law or legal requirement that prohibits
or effectively prohibits such licensed health-care practitioners from administering or prescribing FDA-
authorized COVID-19 tests to symptomatic or asymptomatic individuals at congregate facilities. 8




Countermeasures Against COVID–19, 85 Fed. Reg. 15,198 (Mar. 17, 2020).
6
  FDA determines the scope of on-label authorization.
7
  See, e.g., Advisory Opinion on the Public Readiness and Emergency Preparedness Act and the
Secretary’s Declaration under the Act, available at https://www.hhs.gov/sites/default/files/prep-act-
advisory-opinion-hhs-ogc.pdf (last visited Aug. 29, 2020).
8
  See, e.g., Advisory Opinion 20-02 on the Public Readiness and Emergency Preparedness Act and the
Secretary’s Declaration under the Act, available at https://www.hhs.gov/sites/default/files/advisory-
opinion-20-02-hhs-ogc-prep-act.pdf (last visited Aug. 29, 2020).
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 78 of 82 Page ID #:78
      DEPARTMENT OF HEALTH & HUMAN SERVICES                                                                     Office of the Secretary
      _____________________________________________________________________________________________________________________________________
                                                                                                                The General Counsel
                                                                                                                Washington, D.C. 20201

                           ADVISORY OPINION 21-01 ON THE
                PUBLIC READINESS AND EMERGENCY PREPAREDNESS ACT
                          SCOPE OF PREEMPTION PROVISION
                                  JANUARY 8, 2021

           Following the issuance by the Secretary on December 3, 2020, of the Fourth Amendment
  to his Declaration Under the Public Readiness and Emergency Preparedness Act for Medical
  Countermeasures Against COVID-19, we have received questions as to whether the PREP Act
  applies where a covered person declined to use a covered countermeasure when it arguably ought
  to have been used. 1 See 85 Fed. Reg. 79,190 (Dec. 9, 2020). These inquiries were stimulated, as
  we understand, by a spate of recent lawsuits, most involving nursing homes and other healthcare
  facilities, where patients or their estates allege that patients contracted COVID-19 because the
  facility, among other things, failed to provide its staff with personal protective equipment
  (“PPE”), failed to teach the staff how to properly use that equipment, or failed to ensure that its
  staff used the PPE that it had been given. This Advisory Opinion addresses these questions in
  the context of our administration of the PREP Act and the Secretary’s PREP Act Declaration, as
  amended.
                                                              I.         Analysis
           There has been a growing number of suits related to the use or non-use of covered
  countermeasures against COVID-19, including PPE. These cases tend to be filed in state courts
  alleging a variety of state law-based torts. In this “jurisprudential Kabuki dance” (Maine Public
  Utilities Com'n v. F.E.R.C., 625 F.3d 754, 758 (D.C. Cir. 2010)), defendants file removal
  petitions and plaintiffs respond with remand motions. To resolve the remand motions, courts
  first assess whether the doctrine of complete preemption applies. Ordinary preemption is a
  defense and does not support Article III subject matter jurisdiction (usually under 28 U.S.C. §
  1331), a prerequisite for removal. See Merrell Dow Pharmaceuticals v. Thompson, 478 U.S. 804
  (1986). In contrast, complete preemption is “really a jurisdictional rather than a preemption
  doctrine, [as it] confers exclusive federal jurisdiction in certain instances where Congress
  intended the scope of a federal law to be so broad as to entirely replace any state-law claim.”
  Marin General Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 945 (9th Cir. 2009)
  (quoting Franciscan Skemp Healthcare, Inc. v. Cent. States Joint Bd. Health & Welfare Trust
  Fund, 538 F.3d 594, 596 (7th Cir. 2008) (internal quotations omitted). Relatively few statutes
  completely preempt.


  1
          The PREP Act is the Public Readiness and Emergency Preparedness Act, Pub. L. No.
  109-148, div. C, § 2, 119 Stat. 2818 (Dec. 30, 2005), codified at 42 U.S.C. §§ 247d-6d, 247d-6e.
  It has been amended through the Pandemic and All-Hazards Preparedness Reauthorization Act of
  2013, Pub. L. No. 113–5, title IV, § 402(g)(2), (3), 127 Stat. 196 (Mar. 13, 2013) and further
  amended by § 6005 of the Families First Coronavirus Response Act, Pub. L. No. 116-127, 134
  Stat. 177 (March 18, 2020) and § 3103 of the Coronavirus Aid Relief, and Economic Security
  Act, Pub. L. No. 116-136, 134 Stat. 281 (March 27, 2020).
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 79 of 82 Page ID #:79




  A.     The PREP Act is a “Complete Preemption” Statute
          The Supreme Court first articulated the doctrine of complete preemption as a basis for
  federal question removal jurisdiction under 28 U.S.C. § 1441(a) in Avco Corp. v. Aero Lodge No.
  735, Intern. Ass'n of Machinists and Aerospace Workers, 390 U.S. 557, 559 (1968) (holding that
  the Labor Management Relations Act, 1947 completely preempted state court jurisdiction).
  Thereafter, the doctrine was extended to the Employee Retirement Income Security Act of 1974
  in 1987, the National Bank Act in 2003, and the Air Transportation Safety and System Stability
  Act in 2005. See Metropolitan Life Insurance Co. v. Taylor, 481 U.S. 58 (1987) (ERISA
  completely preempts state law); Aetna Health Inc. v. Davila, 542 U.S. 200 (2004) (the same);
  Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 7–11 (2003) (National Bank Act completely
  preeempts); In re WTC Disaster Site, 414 F.3d 352, 375 (2d Cir. 2005) (Air Transportation
  Safety and System Stability Act completely preempted state claims and ousted state courts of
  jurisdiction by creating an exclusive federal cause of action). The sine qua non of a statute that
  completely preempts is that it establishes either a federal cause of action, administrative or
  judicial, as the only viable claim or vests exclusive jurisdiction in a federal court. The PREP Act
  does both.
          Once complete preemption attaches, the district court is usually obligated to dismiss the
  case as pleaded, either because no federal cause of action is alleged or the exclusive initial venue
  is a federal administrative agency.
           All that is well and good, but it does not address the issue that appears to have perplexed
  district courts, namely when is the PREP Act triggered. District courts appear to have labored
  hard attempting to ordain whether the non-use of a covered countermeasure triggers the PREP
  Act and its complete preemption regime. At one extreme, plaintiff may have pleaded that the
  facility failed in toto to provide any of its staff or patients with any PPE, a covered
  countermeasure if NIOSH approved or FDA cleared or waived. Other plaintiffs allege that the
  quantity of PPE was inadequate, that staff were not timely provided PPE or that staff were not
  adequately trained to use PPE. The latter three complaints reflect many of the complaints that
  we have reviewed.
          The PREP Act’s immunity provision, which triggers exclusive federal jurisdiction, states
  as follows:
                 Subject to the other provisions of this section, a covered person shall be immune
                 from suit and liability under Federal and State law with respect to all claims for
                 loss caused by, arising out of, relating to, or resulting from the administration to
                 or the use by an individual of a covered countermeasure if a declaration under
                 subsection (b) has been issued with respect to such countermeasure.
  Public Health Service Act § 319F-3(a)(1), 42 U.S.C. § 247d-6d(a)(1) (emphasis supplied).
         The PREP Act goes on to provide that its immunity
                 applies to any claim for loss that has a causal relationship with the administration
                 to or use by an individual of a covered countermeasure, including a causal

                                                    2
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 80 of 82 Page ID #:80




                      relationship with the design, development, clinical testing or investigation,
                      manufacture, labeling, distribution, formulation, packaging, marketing,
                      promotion, sale, purchase, donation, dispensing, prescribing, administration,
                      licensing, or use of such countermeasure.
  Id. at § 319F-3(a)(2)(B), 42 U.S.C. § 247d-6d(a)(2)(B) (emphasis supplied).
          Some district courts have interpreted the scope of the immunity in subparagraph (B) as
  requiring “use.” Under this view, if a covered countermeasure were not used, then there is no
  PREP Act immunity. According to one court, “[t]here is simply no room to read [the PREP Act]
  as equally applicable to the non-administration or non-use of a covered countermeasure.” Lutz v.
  Big Blue Healthcare, Inc., ___F. Supp. 3d ___, 2020 WL 4815100, at *8 (D. Kan. 2020)
  (emphasis in original) (granted remand motion).
          However, this “black and white” view clashes with the plain language of the PREP Act,
  which extends immunity to anything “relating to” the administration of a covered
  countermeasure. For example, consider a situation where there is only one dose of a COVID–19
  vaccine, 2 and a person in a vulnerable population and a person in a less vulnerable population
  both request it from a healthcare professional. In that situation, the healthcare professional
  administers the one dose to the person who is more vulnerable to COVID–19. In that
  circumstance, the failure to administer the COVID–19 vaccine to the person in a less-vulnerable
  population “relat[es] to . . . the administration to” the person in a vulnerable population. The
  person in the vulnerable population was able to receive the vaccine only because it was not
  administered to the person in the less-vulnerable population. Prioritization or purposeful
  allocation of a Covered Countermeasure, particularly if done in accordance with a public health
  authority’s directive, can fall within the PREP Act and this Declaration’s liability protections.
  There can potentially be other situations where a conscious decision not to use a covered
  countermeasure could relate to the administration of the countermeasure. In contrast, the failure
  to purchase any PPE, if not the outcome of some form of decision-making process may not be
  sufficient to trigger the PREP Act.
          Where a facility has been allocated a scarce therapeutic purchased by the federal
  government and that facility fails to administer that therapeutic to an individual who meets the
  requirements of the FDA’s authorization, approval, or license, and whose physician prescribes
  that therapeutic, then the facility’s refusal to administer that therapeutic could still trigger the
  PREP Act assuming the non-use of the therapeutic was the result of conscious decision-making.
  However, the facility may still be liable under the PREP Act, if the plaintiff alleges that the
  decision to deny him or her the therapeutic was wanton and willful and resulted in death or
  serious injury. See 42 U.S.C. § 247d-6d(d)-(e). Such a case would be transferred to the District
  Court for the District of Columbia for resolution by a three-judge panel. The facility may also
  be subject to a federal enforcement action.




  2
      For simplicity, this example assumes a patient only requires one dose of the vaccine.

                                                              3
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 81 of 82 Page ID #:81




          The language of the PREP Act itself supports a distinction between allocation which
  results in non-use by some individuals, on the one hand, and nonfeasance, on the other hand, that
  also results in non-use.
         Included within the set of “covered persons,” i.e., those entitled to immunity, are
  “program planners.” 42 U.S.C. § 247d-6d(i)(2)(B)(iii). A “program planner” is
                 a State or local government, including an Indian tribe, a person employed by the
                 State or local government, or other person who supervised or administered a
                 program with respect to the administration, dispensing, distribution, provision, or
                 use of a security countermeasure or a qualified pandemic or epidemic product,
                 including a person who has established requirements, provided policy guidance,
                 or supplied technical or scientific advice or assistance or provides a facility to
                 administer or use a covered countermeasure in accordance with a declaration
                 under subsection (b).
  Id. at § 247d-6d(i)(6).
          A program planner is someone who is involved in providing or allocating covered
  countermeasures. Program planning inherently involves the allocation of resources and when
  those resources are scarce, some individuals are going to be denied access to them. Therefore,
  decision-making that leads to the non-use of covered countermeasures by certain individuals is
  the grist of program planning, and is expressly covered by PREP Act
          There are going to be circumstances where plaintiff pleads that defendant’s culpability is
  the result of its failure to make any decisions whatsoever, thereby abandoning its duty to act as a
  program planner or other covered person. Although this is a small hole through which to wiggle
  to avoid complete preemption, we are confident, were it not for two legal constraints, that it
  would grow as plaintiffs become more adept at fashioning their pleadings. However, “complete
  preemption . . . functions as an exception to the well-pleaded complaint rule.” Giles v. NYLCare
  Health Plans, Inc., 172 F.3d 332, 336 (5th Cir. 1999). Thus, federal courts are free to entertain
  discovery to ascertain, for jurisdictional purposes, the facts underlying the complaint. See United
  Surgical Assistants, LLC v. Aetna Life Ins. Co., 2014 WL 4059889, at *1 (M.D. Fla. Aug. 14,
  2014) (allowing jurisdictional discovery on whether plaintiff’s claim was completely preempted
  by ERISA).
  B.     Fourth Amendment to the Secretary’s Declaration Supports the Grable Doctrine
          In addition to complete preemption as the basis for article III jurisdiction and removal,
  the Court recognized a separate doctrine in Grable & Sons Metal Products, Inc. v. Darue
  Engineering & Mfg., 545 U.S. 308 (2005). Under Grable, even in the absence of a claim arising
  under federal law, “a federal court ought to be able to hear claims recognized under state law that
  nonetheless turn on substantial questions of federal law, and thus justify resort to the experience,
  solicitude, and hope of uniformity that a federal forum offers on federal issues.” Grable & Sons
  Metal Products, Inc. v. Darue Engineering & Mfg., 545 U.S. 308, 312 (2005) (emphasis
  supplied). Thus, a substantial federal question is implicated, for example, where “the

                                                   4
Case 2:21-cv-03922-FMO-MAR Document 1 Filed 05/10/21 Page 82 of 82 Page ID #:82




  interpretation of a federal statute [ ] actually is in dispute in the litigation and is so important that
  it sensibly belongs in federal court.” 545 U.S. at 315. Here, ordaining the metes and bounds of
  PREP Act protection in the context of a national health emergency necessarily means that the
  case belongs in federal court. The Secretary, in his Fourth Amendment to his PREP Declaration,
  similarly concluded, when he stated that
           [t]here are substantial federal legal and policy issues, and substantial federal legal and
           policy interests within the meaning of Grable & Sons Metal Products, Inc. v. Darue
           Eng’g. & Mf’g., 545 U.S. 308 (2005), in having a unified, whole-of-nation response to
           the COVID–19 pandemic among federal, state, local, and private-sector entities.
  85 Fed. Reg. at 79,197 (col. c).
  See also 42 U.S.C. § 247d-6d(b)(7) (“No court of the United States, or of any State, shall have
  subject matter jurisdiction to review, whether by mandamus or otherwise, any action by the
  Secretary under this subsection.”). As such, the secretarial determination provides the
  underlying basis for invoking the Grable doctrine with respect to all claims for loss caused by,
  arising out of, relating to, or resulting from the administration to or the use by an individual of a
  covered countermeasure. Once invoked, the court retains the case to decide whether the
  immunity and preemption provisions apply; if they do not apply, then the court would try the
  case as it would a diversity case. If the court finds, though, that the PREP Act applies, it would
  dismiss the case or if death or serious physical injury proximately caused by willful misconduct
  is alleged, transfer it to the District Court for the District of Columbia. See 42 U.S.C. § 247d-
  6d(d)-(e).
                                                II.      Limitations
          This Advisory Opinion may be supplemented or modified. It is intended to minimize the
  need for individual advisory opinions. This Advisory Opinion sets forth the current views of the
  Office of the General Counsel. 3 It is not a final agency action or a final order. It does not have
  the force or effect of law.




                                                        Robert P. Charrow
                                                        General Counsel
                                                        January 8, 2021




  3
            See Air Brake Sys., Inc. v. Mineta, 357 F.3d 632, 647–48 (6th Cir. 2004) (holding that the Chief Counsel of
  the National Highway Traffic Safety Administration had delegated authority to issue advisory opinions to regulated
  entities in fulfillment of a congressional directive to promote regulatory compliance); 5 U.S.C. § 301 (“The head of
  an executive department . . . may prescribe regulations for the government of his department, the conduct of its
  employees, [and] the distribution and performance of its business[.]”); Statement of Organization, Functions, and
  Delegations of Authority, 85 Fed. Reg. 54,581, 54,583 (Sept. 2, 2020).

                                                            5
